ASSET PURCHASE AGREEMENT

dated as of October 17, 2000

by and among


AMERISTAR CASINO ST. CHARLES, INC.,
a Missouri corporation
("Purchaser"),


AMERISTAR CASINOS, INC.,
a Nevada corporation
("ACI"),


ST. CHARLES RIVERFRONT Station, INC.,
a Missouri corporation
(the "Company"),

and



Station Casinos, Inc.,
a Nevada corporation
("Parent"),


with respect to

the assets of

ST. CHARLES RIVERFRONT Station, INC.,
a Missouri corporation

<page>TABLE OF CONTENTS

This Table of Contents is not part of the Agreement to which it is attached but
is inserted for convenience only.

Page
No.

ASSET PURCHASE AGREEMENT *

ARTICLE I SALE OF ASSETS AND CLOSING

*

1.01    Assets

*



1.02    Liabilities

*



1.03    Purchase Price; Allocation

*



1.04    Closing

*



1.05    Determination of Surplus or Deficiency; Post-Closing Adjustment

*



1.06    Prorations

*



1.07    Further Assurances; Post-Closing Cooperation

*



1.08    Third-Party Consents; ACI's Gaming Compliance Program

*



1.09    Insurance Proceeds

*



ARTICLE II REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND PARENT

*



2.01    Corporate Existence

*



2.02    Authority

*



2.03    No Conflicts

*



2.04    Governmental Approvals and Filings

*



2.05    Financial Statements and Condition

*



2.06    Taxes

*



2.07    Legal Proceedings

*



2.08    Compliance With Laws and Orders

*



2.09    Benefit Plans; ERISA; Labor Matters

*



2.10    Real Property

*



2.11    Tangible Personal Property

*



2.12    Contracts

*



2.13    Licenses

*



2.14    Affiliate Transactions

*



2.15    Environmental Matters

*



2.16    Labor Matters

*



2.17    Brokers

*



2.18    Absence of Certain Changes

*



2.19    Sufficiency of and Title to the Assets

*



2.20    Insurance

*



ARTICLE III REPRESENTATIONS AND WARRANTIES OF PURCHASER and aci

*



3.01    Existence

*



3.02    Authority

*



3.03    No Conflicts

*



3.04    Governmental Approvals and Filings

*



3.05    Legal Proceedings

*



<page>3.06    Brokers

*



3.07    Financing

*



3.08    Purchaser's Gaming Licenses

*



ARTICLE IV COVENANTS OF THE COMPANY AND PARENT

*



4.01    Regulatory and Other Approvals

*



4.02    HSR Filings

*



4.03    Investigation by Purchaser

*



4.04    Conduct of Business

*



4.05    Certain Restrictions

*



4.06    Transition Period

*



4.07    No Solicitation

*



4.08    Title Insurance

*



4.09    ACI's Gaming Compliance Program

*



4.10    Fulfillment of Conditions

*



4.11    Noncompetition

*



4.12    No Solicitation

*



ARTICLE V COVENANTS OF PURCHASER

*



5.01    Regulatory and Other Approvals

*



5.02    HSR Filings

*



5.03    Investigation by the Company

*



5.04    No Solicitation

*



5.05    Collection of Gaming Chips and Tokens

*



5.06    Valet Parking

*



5.07    Return of Books and Records

*



5.08    Use of Transferred Intellectual Property

*



5.09    Fulfillment of Conditions

*



ARTICLE VI CONDITIONS TO OBLIGATIONS OF PURCHASER

*



6.01    Representations and Warranties

*



6.02    Performance

*



6.03    Officers' Certificates

*



6.04    Orders and Laws

*



6.05    Regulatory Consents and Approvals

*



6.06    Consummation of Related Transaction

*



6.07    Deliveries

*



6.08    Title Insurance and Environmental Reports

*



6.09    Consents.

*



6.10    Absence of Material Adverse Effect

*



ARTICLE VII CONDITIONS TO OBLIGATIONS OF THE COMPANY

*



7.01    Representations and Warranties

*



7.02    Performance

*



7.03    Officers' Certificates

*



7.04    Orders and Laws

*



7.05    Regulatory Consents and Approvals

*



7.06    Consummation of Related Transaction

*



7.07    Deliveries

*



<page>7.08    Required Consents

*



ARTICLE VIII TAX MATTERS AND POST-CLOSING TAXES

*



8.01    Transfer Taxes and Transfer Fees

*



8.02    Tax Indemnification

*



8.03    Tax Cooperation

*



8.04    Notification of Proceedings; Control

*



ARTICLE IX EMPLOYEE BENEFITS MATTERS

*



9.01    Offer of Employment

*



9.02    Welfare Plans -- Claims Incurred; Pre-Existing Conditions

*



9.03    Vacation

*



9.04    Service Credit

*



9.05    Company's Benefit Plans

*



9.06    COBRA Matters

*



ARTICLE X SURVIVAL OF REPRESENTATIONS

*



10.01    Survival of Representations, Warranties, Covenants and Agreements

*



10.02    No Other Representations

*



ARTICLE XI INDEMNIFICATION

*



11.01    Other Indemnification

*



11.02    Method of Asserting Claim

*



11.03    Exclusivity

*



ARTICLE XII TERMINATION

*



12.01    Termination

*



12.02    Effect of Termination

*



ARTICLE XIII DEFINITIONS

*



13.01    Defined Terms

*



13.02    Construction of Certain Terms and Phrases

*



ARTICLE XIV MISCELLANEOUS

*



14.01    Notices

*



14.02    Entire Agreement

*



14.03    Expenses

*



14.04    Public Announcements

*



14.05    Waiver

*



14.06    Amendment

*



14.07    Confidentiality

*



14.08    No Third Party Beneficiary

*



14.09    No Assignment; Binding Effect

*



14.10    Headings

*



14.11    Invalid Provisions

*



14.12    Consent to Jurisdiction and Venue

*



14.13    Governing Law

*



14.14    Attorney's Fees

*



14.15    Time of the Essence

*



<page>14.16    Counterparts

*



ARTICLE XV GUARANTEES

*



15.01    Guarantee of the Company's Obligations

*



15.02    Guarantee of Purchaser's Obligations

*





<page>SCHEDULES




Section 1.01(a)(i) Owned Real Property

Section 1.01(a)(ii) Real Property Leases

Section 1.01(a)(iii) Planned Expansion Facility Materials

Section 1.01(a)(v) Personal Property Leases

Section 1.01(a)(vi) Business Contracts

Section 1.01(a)(viii) Business Licenses

Section 1.01(a)(ix) Vehicles and Vessels

Section 1.01(a)(xiii) Transferred Intellectual Property

Section 1.01(b)(xiv) Excluded Contacts

Section 2.03 Conflicts

Section 2.04 Governmental Approvals

Section 2.05(a) Financial Statements

Section 2.05(b) Changes in Condition

Section 2.06(a) Tax Liens

Section 2.06(b) Compliance with Tax Laws

Section 2.07 Legal Proceedings

Section 2.08 Compliance with Laws and Orders

Section 2.09(a) Benefit Plans

Section 2.09(e) Benefit Accrual

Section 2.09(f) Collective Bargaining Agreements

Section 2.09(g) Terminated Employees

Section 2.10(a) Real Property

Section 2.10(b) Liens

Section 2.12(a) Contracts

Section 2.12(b) Contract Violations

Section 2.13 Licenses

Section 2.15 Environmental Matters

Section 2.18 Certain Changes

Section 2.20 Insurance

Section 3.04 Purchaser's Governmental Approvals

Section 3.08 Purchaser's Gaming Licenses

Section 6.09 Consents

 

EXHIBITS

Exhibit A General Assignment and Bill of Sale

Exhibit B Assumption Agreement

Exhibit C Officer's Certificate of the Company

Exhibit D Secretary's Certificate of the Company

Exhibit E-1 Officer's Certificate of Purchaser

Exhibit E-2 Officer's Certificate of ACI

Exhibit F-1 Secretary's Certificate of Purchaser

Exhibit F-2 Secretary's Certificate of ACI

Exhibit G Intentionally Omitted

Exhibit H Net Current Assets Calculation

<page>ASSET PURCHASE AGREEMENT

This ASSET PURCHASE AGREEMENT dated as of October 17, 2000 (the "Effective
Date") is made and entered into by and among Ameristar Casino St. Charles, Inc.,
a Missouri corporation ("Purchaser"), Ameristar Casinos, Inc., a Nevada
corporation ("ACI"), St. Charles Riverfront Station Corporation, a Missouri
corporation (the "Company"), and Station Casinos, Inc., a Nevada corporation
("Parent"). Capitalized terms not otherwise defined herein have the meanings set
forth in Section 13.01.

WHEREAS, the Company owns and operates that certain riverboat gaming and
entertainment facility known as "Station Casino St. Charles" located in
St. Charles, Missouri (the "Business"); and

WHEREAS, Parent and the Company have entered into that certain Asset Purchase
Agreement dated as of July 19, 2000 with SC Opco, LLC, a Delaware limited
liability company (the "July Agreement") pursuant to which the Company has
agreed to sell the Business to SC Opco, LLC; and

WHEREAS, the Company desires to enter into an agreement to sell, transfer and
assign to Purchaser, and Purchaser desires to enter into an agreement to
purchase and acquire from the Company, certain of the assets of the Company
relating to the operation of the Business, and in connection therewith,
Purchaser has agreed to assume certain of the liabilities of the Company
relating to the Business, all on the terms set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:



SALE OF ASSETS AND CLOSING

 1. Assets

    .

    Assets Transferred
    . On the terms and subject to the conditions set forth in this Agreement,
    the Company will sell, transfer, convey, assign and deliver to Purchaser,
    and Purchaser will purchase and pay for, at the Closing, all of the
    Company's right, title and interest in, and to all of the properties, assets
    and rights of every nature, kind and description, tangible and intangible
    (including goodwill), whether real, personal or mixed, whether accrued,
    contingent or otherwise, and whether now existing or hereafter acquired
    (other than the Excluded Assets) used primarily in connection with the
    Business, except as otherwise provided in
    Section 1.01(b)
    , as the same shall exist on the Closing Date including but not limited to
    such properties, assets and rights in the following categories (collectively
    with any proceeds and awards referred to in
    Section 1.09
    , the "
    Assets
    "):
    <page>Real Property
    . The real property described in
    Section 1.01(a)(i) of the Disclosure Schedule
    , and all of the rights arising out of the ownership thereof or appurtenant
    thereto (the "
    Owned Real Property
    "), together with all buildings, structures, facilities, fixtures and other
    improvements thereto (the "
    Improvements
    ") and all transferable licenses, permits, approvals and qualifications
    relating to any Owned Real Property issued to the Company by any
    Governmental or Regulatory Authority;
    Real Property Leases and Agreements
    . Subject to
    Section 1.08,
    (A) the leases, subleases and licenses of real property and related
    guarantees described in
    Section 1.01(a)(ii)(A) of the Disclosure Schedule
    as to which the Company is the lessor, sublessor or licensor together with
    any agreements for use or occupancy of hotel rooms, banquet facilities or
    meeting rooms, and (B) the leases and subleases of real property described
    in
    Section 1.01(a)(ii)(B) of the Disclosure Schedule
    as to which the Company is the lessee, sublessee or licensee (including the
    land and buildings, improvements and structures and all appurtenances
    belonging thereto) (such real property, the "
    Leased Real Property
    "; and, together with the Owned Real Property, the "
    Real Property
    "); and all other rights, subleases, licenses, permits, deposits and profits
    appurtenant to or related to such leases, subleases and licenses described
    in this
    Section 1.01(a)(ii
    ) (the leases and agreements described in subclauses (A) and (B), the "
    Real Property Leases
    ") and all of the Company's interest (including the land and buildings,
    improvements and structures located thereon and all appurtenances belonging
    thereto) in those certain leases, subleases and licenses as to which the
    Company is the lessee, sublessee or licensee as described in
    Section 1.01(a)(ii)(B) of the Disclosure Schedule
    ;
    Accounts Receivable
    . All accounts receivable of the Company existing on the Closing Date and
    calculated as set forth on the schedule attached hereto as
    Exhibit H
    (the "
    Accounts Receivable
    ");
    Tangible Personal Property
    . All furniture, fixtures, equipment, machinery, consumables, inventory,
    merchandise, liquor, food, supplies, spare and replacement parts and other
    tangible personal property (including, without limitation, all Gaming
    Devices which shall be transferred through a Licensed Supplier in accordance
    with the rules and regulations of the Missouri Gaming Commission (the "
    Commission
    ")) used primarily in the conduct of the Business (the "
    Tangible Personal Property
    ") and all materials and items relating to the planned expansion facilities
    and listed in
    Section 1.01(a)(iii) of the Disclosure Schedule
    and all plans, drawings, specifications and models relating to the planned
    expansion of the physical facilities constituting the Business (the
    "Expansion Materials");
    Personal Property Leases
    . Subject to
    Section 1.08
    , (A) the leases or subleases of Tangible Personal Property described in
    Section 1.01(a)(v)(A) of the Disclosure Schedule
    as to which the Company is the lessor or sublessor and (B) the leases of
    Tangible Personal Property described in
    Section 1.01(a)(v)(B) of the Disclosure Schedule
    as to which the Company is the lessee or sublessee, together with any
    options to purchase the underlying property (the leases and subleases
    described in
    subclauses (A)
    and
    (B)
    , the "
    Personal Property Leases
    ");
    <page>Business Contracts
    . Subject to
    Section 1.08
    , all Contracts (other than the Real Property Leases and the Personal
    Property Leases) to which the Company is a party, the terms of which permit
    assignment of the Company's interest therein or with respect to which all
    necessary consents to assignment of the Company's interest therein have been
    obtained prior to the Closing, and which are utilized primarily in the
    conduct of the Business, including, without limitation, Contracts described
    in
    Section 1.01(a)(vi) of the Disclosure Schedule
    and Contracts relating to suppliers, sales representatives, distributors,
    purchase orders, marketing arrangements and manufacturing arrangements (the
    "
    Business Contracts
    ");
    Prepaid Expenses
    . All prepaid expenses of the Company existing on the Closing Date and
    calculated as set forth on the schedule attached hereto as
    Exhibit H
    (the "
    Prepaid Expenses
    ");
    Licenses
    . To the extent transfer is permitted under applicable Laws and pursuant to
    the terms of such Licenses and subject to
    Section 1.08
    , Licenses (including applications therefor) issued primarily in connection
    with the conduct of the Business, including, without limitation, the
    Licenses listed in
    Section 1.01(a)(viii) of the Disclosure Schedule
    (the "
    Business Licenses
    ");
    Vehicles and Vessels
    . All motor vehicles, boats and barges and related docking facilities owned
    or leased by the Company and used primarily in the conduct of the Business,
    all of which are listed in
    Section 1.01(a)(ix) of the Disclosure Schedule
    (the "
    Vehicles and Vessels
    ");
    Security Deposits
    . All security deposits deposited by or on behalf of the Company as lessee
    or sublessee under the Real Property Leases and the Personal Property Leases
    existing on the Closing Date and calculated as set forth on the schedule
    attached hereto as
    Exhibit H
    (the "
    Lessee Security Deposits
    ");
    Other Rights
    . All third party guarantees, warranties, indemnities and similar rights in
    favor of the Company with respect to any Asset, other than claims and
    recoveries under litigation of the Company against third parties (including,
    without limitation, the Company's pending insurance claim relating to the
    sinking of the Company's tent barge) arising out of or relating to events or
    conditions existing or occurring prior to the Transfer Time;
    Hotel and Entertainment Reservations
    . All security deposits or payments made to the Company prior to the
    Transfer Time with regard to any hotel and entertainment reservations for
    events following the Transfer Time;
    Intellectual Property
    . All of the Company's licensed products or processes, patents, copyrights,
    trademarks, service marks, service names, designs, know-how, processes,
    trade secrets, inventions, and other proprietary data (including, without
    limitation, all customer lists) used exclusively in the Business or
    exclusively in connection with the Assets (other than the trade names and
    logos described in
    Section
    
    <page>1.01(b)(ix)
    
    ) (the "
    Transferred Intellectual Property
    "), which Transferred Intellectual Property is listed in
    Section 1.01(a)(xiii) of the Disclosure Schedule
    ; and
    
    
    
    Books and Records
    . All Books and Records used primarily in the conduct of the Business or
    otherwise relating primarily to the Assets (including, without limitation,
    customer lists and customer data bases relating primarily to the Business
    (the "
    Business Customer Lists
    "), all Books and Records required by the Commission to be maintained at the
    Business, other than the Excluded Books and Records (the "
    Business Books and Records
    ").
    
    To the extent any of the Business Books and Records are items susceptible to
    duplication and are either (x) used in connection with any of the Company's
    or its Affiliates' businesses other than the Business or (y) are required by
    Law to be retained by the Company or its Affiliates, the Company may deliver
    photostatic copies or other reproductions from which, in the case of
    Business Books and Records referred to in clause (x), information solely
    concerning the Company's businesses other than the Business has been
    deleted.
    
    Subject to the terms and conditions hereof, at the Closing, the Assets shall
    be transferred or otherwise conveyed to Purchaser free and clear of all
    Liabilities, obligations, liens and encumbrances excepting only Assumed
    Liabilities and Permitted Liens which shall be payable by Purchaser only to
    the extent they are Assumed Liabilities.
    
    Excluded Assets
    . Notwithstanding anything in this Agreement to the contrary, the following
    assets and properties of the Company (the "
    Excluded Assets
    ") shall be excluded from and shall not constitute Assets:
        Cash
        . All cash (including checks received prior to the Transfer Time,
        whether or not deposited or cleared prior to the Transfer Time)
        including, without limitation, cage cash, slot fill, drop boxes, valet
        register, commercial paper, certificates of deposit and other bank
        deposits, treasury bills and other cash equivalents;
        Membership Interests
        . All of the Company's membership interests in Front Street Station,
        LLC;
        Insurance
        . Subject to
        Section 1.09
        , life insurance policies of officers and other employees of the Company
        and all other insurance policies relating to the operation of the
        Business;
        Employee Benefit Plans
        . All assets owned or held by or under any Benefit Plans including
        assets held in trust or insurance contracts for the benefit of Benefit
        Plan participants or beneficiaries;
        Tax Refunds
        . All refunds or credits, if any, of Taxes due to or from the Company by
        reason of its ownership of the Assets or operation of the Business to
        the extent attributable to any time or period ending at or prior to the
        Transfer Time;
        <page>Excluded Books and Records
        . The minute books, stock transfer books and corporate seal of the
        Company and any other Books and Records relating primarily to the
        Excluded Assets or the Retained Liabilities except for the Business
        Customer Lists and such Books and Records required by the Commission to
        be maintained at the Business (the "
        Excluded Books and Records
        ");
        Litigation Claims
        . All rights (including indemnification) and claims and recoveries under
        litigation of the Company against third parties (other than rights,
        claims and recoveries acquired by Purchaser pursuant to
        Section  1.01(a)(xi)
        ), including, without limitation, the Company's pending insurance claim
        relating to the sinking of the Company's tent barge, arising out of or
        relating to events prior to the Transfer Time;
        Excluded Obligations
        . The rights of the Company in, to and under all Contracts of any
        nature, the obligations of the Company under which expressly are not
        assumed by Purchaser pursuant to
        Section 1.02(b)
        ;
        Trade Names and Logos
        . All of the Company's right, title and interest in, to and under the
        names "Station Casinos, Inc.", "Station Casino St. Charles", "The
        Feast", and "Boarding Pass Players Program", including any derivative
        names and related marks, designs or logos, except for the Transferred
        Intellectual Property;
        Gaming Chips and Tokens
        . All of the Company's gaming chips and tokens, including, without
        limitation, all (A) Gaming Device tokens not currently in circulation
        and (B) "reserve" chips, if any, not currently in circulation, except
        that at Purchaser's written election made at any time prior to the
        Closing Date (which election shall be subject to the prior approval of
        the Commission), such chips and tokens may be acquired by Purchaser at
        the Closing without further consideration;
        St. Charles Agreement
        . The Company's rights under the Agreement for Property Acquisitions,
        dated September 22, 1999 between the Company and the City of
        St. Charles, Missouri;
        Intellectual Property
        . All trade names, marks, designs, logos, domain names and websites
        other than the Transferred Intellectual Property;
        Rights under this Agreement
        . The Company's rights under this Agreement and the July Agreement;
     i. Signs. All of the Company's signs containing any trade name, mark,
        design or logo described in clause (ix) above, which Purchaser shall, at
        Purchaser's sole cost and expense and using reasonable care, not later
        than promptly following the expiration of any period that Purchaser is
        permitted to use such names, marks, designs or logos pursuant to Section
        4.06 hereof, remove from the Real Property and Improvements thereto and
        place in a reasonably accessible location on the Real Property for
        prompt retrieval by the Company, together with all of the Company's
        right, title and interest therein, and as promptly as practicable,
        notify the Company and Parent that such signs have been removed and as
        to the location of such signs; provided, however, that other
    
        <page>than as expressly provided herein, Purchaser shall have no
        liability to the Company arising out of or resulting from Purchaser's
        performance of its removal, storage or other obligations with respect to
        such signs;
    
        Excluded Contracts
        . The Administrative Services Agreement between the Company and Parent;
        and
        The Excluded Real Property
        . The Real Property described in
        Section 1.01(b)(xvi) of the Disclosure Schedule
        .

 2. Liabilities

    .

    Assumed Liabilities
    . In connection with the sale, transfer, conveyance, assignment and delivery
    of the Assets pursuant to this Agreement, on the terms and subject to the
    conditions set forth in this Agreement, Purchaser shall assume as of the
    Transfer Time and shall pay, perform and discharge when due the following
    Liabilities of the Company, in each case to the extent arising out of or
    relating to the Business or the Assets (x) in the case of items listed in
    subsections (i), (iii) and (iv)
    below, as the same shall accrue after the Transfer Time and (y) in the case
    of items listed in subsections (ii) and (v) through (ix) below, as the same
    shall exist at the Transfer Time (collectively, the "
    Assumed Liabilities
    "), and no other Liabilities:
    Real Property Lease Obligations
    . Subject to the provisions of
    Section 1.08
    , all obligations of the Company under the Real Property Leases;
    Accounts Payable
    . All obligations of the Company with respect to accounts payable
    outstanding on the Closing Date and calculated as set forth on the Schedule
    attached hereto as
    Exhibit H
    , but excluding any Liability owed by the Company to any Affiliate of the
    Company ("
    Accounts Payable
    ");
    Personal Property Lease Obligations
    . Subject to the provisions of
    Section 1.08
    , all obligations of the Company under the Personal Property Leases;
    Obligations under Contracts and Licenses
    . Subject to the provisions of
    Section 1.08
    , all obligations of the Company under the Business Contracts and Business
    Licenses that constitute Assets;
    Accrued Expenses
    . All obligations of the Company with respect to accrued expenses
    outstanding on the Closing Date and calculated as set forth on
    Exhibit H
    attached hereto ("
    Accrued Expenses
    ");
    Returned Goods
    . All obligations of the Company for replacement of, or refund for, damaged,
    defective or returned goods, to the extent such goods are subject to full
    return privileges from the supplier thereof;
    Security Deposits
    . All outstanding obligations of the Company on the Closing Date with
    respect to any security deposit held by the Company as lessor or
    
    <page>sublessor under the Real Property Leases or Personal Property Leases
    calculated as set forth on Exhibit H attached hereto (the "Lessor Security
    Deposits");
    
    Progressive Meters
    . All outstanding obligations of the Company on the Closing Date with
    respect to any progressive meter on any Gaming Device calculated as set
    forth on
    Exhibit H
    attached hereto;
    Reservations
    . All obligations of the Company with respect to entertainment reservations;
    and
    Post-Closing Liabilities
    . All Liabilities of the Business (other than Retained Liabilities) to the
    extent (A) resulting from events or conditions occurring following the
    Transfer Time or (B) arising out of the Assets and occurring after the
    Transfer Time.
    
    Retained Liabilities
    . All Liabilities of the Company other than Assumed Liabilities (the "
    Retained Liabilities
    ") shall be retained and paid, performed and discharged when due by the
    Company and Parent (
    provided
    , that the Company shall have the ability to contest, in good faith, any
    such claim of liability asserted in respect thereof by any Person other than
    Purchaser and its Affiliates, so long as such contest does not result in a
    Lien upon any of the Assets):
     i.    except to the extent any such liability is reflected on the Closing
           Date Balance Sheet as a current liability of the Business, any loss
           or liability of the Company of any nature or description, whether
           liquidated or contingent, to the extent (a) resulting from events or
           conditions which occurred or existed prior to the Transfer Time, or
           (b) arising out of or relating to the Excluded Assets (including
           those items identified as Retained Liabilities in Section 1.08);
     ii.   any loss or liability relating to current or former employees of the
           Business (and their eligible dependents and beneficiaries), including
           with respect to employment or Benefit Plans, which accrued on or
           prior to the Transfer Time, except to the extent that such liability
           is reflected on the Closing Balance Sheet as a current liability of
           the Business;
     iii.  all Liabilities with respect to gaming chips and tokens issued by the
           Company (but not progressive meters), except as provided otherwise
           herein;
     iv.   all Liabilities related to Benefit Plans, except to the extent that
           such liability is reflected on the Closing Balance Sheet as a current
           liability of the Business;
     v.    all Indebtedness (other than current accounts payable or accrued
           expenses of the Company incurred or accrued in the ordinary course of
           business, but only to the extent that the accrual for such payables
           and expenses has been properly reflected on the Closing Balance
           Sheet, and other than to the extent arising following the Transfer
           Time under Contracts that constitute Assets);
     vi.   <page>any Liability, whether currently in existence or arising
           hereafter, owed by the Company to any of its Affiliates;
     vii.  all Liabilities related to any fines or penalties imposed against the
           Company (or with respect to the Business or any Asset) by any
           Governmental or Regulatory Authority (including, without limitation,
           the Commission) prior to the Transfer Time; and
     viii. all other Liabilities of the Company other than the Assumed
           Liabilities.

 3. Purchase Price; Allocation

    .

    Purchase Price
    . Subject to the adjustments set forth in
    Section 1.05
    , the aggregate purchase price for the Assets shall be equal to One Hundred
    Sixty Million Dollars ($160,000,000) plus the amount of any Surplus or minus
    the amount of any Deficiency, in each case, as determined in accordance with
    Section 1.05
    (the "
    Purchase Price
    "). Upon Closing, the Purchase Price shall be payable in immediately
    available United States funds at the Closing in the manner provided in
    Section 1.04
    .
    Allocation of Purchase Price
    . Purchaser and the Company shall negotiate in good faith prior to the
    Closing Date and determine the allocation of the consideration paid by
    Purchaser for the Assets and the covenant not to compete contained in
    Section 4.11
    hereof. Purchaser and the Company each agrees (i) that any such allocation
    shall be consistent with the requirements of Section 1060 of the Code and
    the regulations thereunder, (ii) to complete jointly and to file separately
    Form 8594 with its Federal income Tax Return consistent with such allocation
    for the tax year in which the Closing Date occurs and (iii) that no party
    will take a position on any income, transfer or gains Tax Return, before any
    Governmental or Regulatory Authority charged with the collection of any such
    Tax or in any judicial proceeding, that is in any manner inconsistent with
    the terms of any such allocation without the consent of the other party.

 4. Closing

    . The Closing will take place at the offices of Milbank, Tweed, Hadley &
    McCloy LLP, 601 South Figueroa Street, 31st Floor, Los Angeles, California,
    or at such other place as Purchaser and the Company mutually agree, at
    10:00  A.M. local time and shall be deemed to occur at 6:00 A.M., Central
    time, on the day immediately after the Closing Date (the "Transfer Time").
    At the Closing, Purchaser will pay the Estimated Purchase Price by wire
    transfer of immediately available funds to such accounts as the Company may
    reasonably direct by written notice delivered to Purchaser at least two (2)
    Business Days before the Closing Date. Simultaneously, (a) the Company will
    assign and transfer to Purchaser all of its right, title and interest in and
    to the Assets (free and clear of all Liens, other than Permitted Liens) by
    delivery of (i) a General Assignment and Bill of Sale substantially in the
    form of Exhibit A hereto (the "General Assignment"), duly executed by the
    Company, (ii) general warranty deeds in proper statutory form for recording
    and otherwise in form and substance reasonably satisfactory to Purchaser
    conveying title to the Owned Real Property and (iii) such other good and
    sufficient instruments of conveyance, assignment and transfer, in form and
    substance reasonably acceptable to Purchaser's counsel, as shall be
    effective to vest in Purchaser good title

    <page>to the Assets (the General Assignment and the other instruments
    referred to in clauses (ii) and (iii) being collectively referred to herein
    as the "Assignment Instruments"), and (b) Purchaser will assume from the
    Company the due payment, performance and discharge of the Assumed
    Liabilities by delivery of (i) an Assumption Agreement substantially in the
    form of Exhibit B hereto (the "Assumption Agreement"), duly executed by
    Purchaser, and (ii) such other good and sufficient instruments of
    assumption, in form and substance reasonably acceptable to the Company's
    counsel, as shall be effective to cause Purchaser to assume the Assumed
    Liabilities as and to the extent provided in Section 1.02(a) (the Assumption
    Agreement and such other instruments referred to in clause (ii) being
    collectively referred to herein as the "Assumption Instruments"). At the
    Closing, there shall also be delivered to the Company and Purchaser the
    certificates and other contracts, documents and instruments required to be
    delivered under Articles VI and VII.

 5. Determination of Surplus or Deficiency; Post-Closing Adjustment

    .

     b. On or before the seventh (7th) Business Day preceding the Closing Date,
        the Company shall, and Parent shall cause the Company to, prepare and
        deliver to Purchaser an interim balance sheet (the "Estimated Closing
        Balance Sheet") of the Company as of the close of business on the final
        day of the calendar month immediately preceding the calendar month
        during which the Closing Date occurs (the "Test Month"), together with a
        statement of the Company's Net Current Assets as of such date calculated
        in a manner consistent with the calculation set forth on Exhibit H
        attached hereto; provided that if the Closing Date occurs within the
        first seven (7) Business Days of a calendar month, the Estimated Closing
        Balance Sheet shall be as of the close of business on the final day of
        the second calendar month immediately preceding the calendar month
        during which the Closing Date occurs (in such case, the "Test Month").
        The Estimated Closing Balance Sheet shall be accompanied by a
        certificate of the Chief Financial Officer of the Company to the effect
        that the Estimated Closing Balance Sheet presents fairly, in accordance
        with GAAP and the accounting practices of the Company applied on a
        consistent basis, the financial condition of the Company as of the close
        of business on the last day of the Test Month. The amount of Net Current
        Assets set forth in the Estimated Closing Balance Sheet shall be final
        and binding for purposes of determining the amount of any Surplus or
        Deficiency used in calculating the Purchase Price (the "Estimated
        Purchase Price"), unless Purchaser delivers a good faith written
        objection to the calculation of Net Current Assets at least three (3)
        Business Days prior to the anticipated Closing Date (the "Objection
        Notice"). The Company shall make available to Purchaser and its
        representatives the books, records and workpapers used to prepare the
        Estimated Closing Balance Sheet. In the event of an Objection Notice,
        the Company and Purchaser shall negotiate in good faith during the
        period preceding the Closing Date to resolve the dispute. If the dispute
        is not resolved by the specified Closing Date, Purchaser shall pay an
        Estimated Purchase Price based upon the amount of any Deficiency or
        Surplus, as applicable, resulting from the calculation of Net Current
        Assets set forth in the Estimated Balance Sheet.
     c. As promptly as practicable after the Closing Date, but in no event more
        than sixty (60) days after the Closing Date (such date on which the
        Closing Balance Sheet is delivered, the "Closing Financial Statements
        Delivery Date"), Purchaser will prepare and deliver to the Company and
        Parent a balance sheet of the Company as of the close of business on the
    
        <page>Closing Date (the "Closing Balance Sheet") and a calculation of
        Net Current Assets, in a manner consistent with the calculation set
        forth on Exhibit H attached hereto, from such Closing Balance Sheet. The
        Closing Balance Sheet shall be accompanied by a certificate of the Chief
        Financial Officer of Purchaser to the effect that the Closing Balance
        Sheet presents fairly, in accordance with GAAP and the accounting
        practices of the Company applied on a consistent basis, the financial
        condition of the Company as of the close of business on the Closing Date
        and that the Net Current Assets calculation was made in accordance with
        the terms of this Agreement.
    
     d. The Company and a firm of independent public accountants designated by
        the Company (the "Company's Accountant") will be entitled to reasonable
        access during normal business hours to the relevant records, personnel
        and working papers of the Purchaser to aid in their review of the
        Closing Balance Sheet and the calculation of Net Current Assets
        therefrom. The Closing Balance Sheet and the calculation of Net Current
        Assets therefrom shall be deemed to be accepted by the Company and shall
        be conclusive for the purposes of the adjustment described in
        Section 1.05(d) and (e) hereof except to the extent, if any, that the
        Company or Company's Accountant shall have delivered, within thirty (30)
        days after the Closing Financial Statements Delivery Date, a written
        notice to Purchaser setting forth objections thereto, specifying in
        reasonable detail any such objection (it being understood that any
        amounts not disputed as provided herein shall be paid promptly). If a
        change proposed by the Company is disputed by Purchaser, then Purchaser
        and the Company shall negotiate in good faith to resolve such dispute.
        If, after a period of thirty (30) days following the date on which the
        Company gives Purchaser notice of any such proposed change, any such
        proposed change still remains disputed, then Purchaser and the Company
        hereby agree that the Las Vegas, Nevada office of PriceWaterhouseCoopers
        LLP (the "Accounting Firm") shall resolve any remaining disputes. The
        Accounting Firm shall act as an arbitrator to make a determination with
        respect to the issues that are disputed by the parties, based on
        presentations by the Company and Purchaser, and by independent review of
        the Accounting Firm if deemed necessary in the sole discretion of the
        Accounting Firm, which determination shall be limited to only those
        issues still in dispute. The decision of the Accounting Firm shall be
        final and binding and shall be in accordance with the provisions of this
        Section 1.05(b). The fees and expenses of the Accounting Firm, if any,
        shall be paid equally by Purchaser and the Company. The date on which
        the Net Current Assets is finally determined pursuant to this
        Section 1.05 is referred to hereinafter as the "Determination Date."
     e. If the amount of Net Current Assets used to determine the Estimated
        Purchase Price pursuant to Section 1.05(a) above is greater than the
        amount set forth in the Closing Balance Sheet, the Company shall pay to
        Purchaser, as an adjustment to the Estimated Purchase Price, an
        aggregate amount equal to such excess. Any payments required to be made
        by the Company pursuant to this Section 1.05(d) shall be made within ten
        (10) days of the Determination Date by wire transfer of immediately
        available funds to an account designated by Purchaser.
     f. If the amount of Net Current Assets used to determine the Estimated
        Purchase Price pursuant to Section 1.05(a) above is less than the amount
        set forth in the Closing Balance Sheet, Purchaser shall pay to the
        Company, as an adjustment to the Estimated Purchase Price, an amount
        equal to such difference. Any payments required to be made by Purchaser

    <page>pursuant to this Section 1.05(e) shall be made within ten (10) days of
    the Determination Date by wire transfer of immediately available funds to an
    account designated by the Company.

 6. Prorations

    . The following prorations relating to the Assets and the ownership and
    operation of the Business will be made as of the Transfer Time, with the
    Company liable to the extent such items relate to any time period prior to
    the Transfer Time and are Retained Liabilities and Purchaser liable to the
    extent such items relate to periods beginning with and subsequent to the
    Transfer Time or are Assumed Liabilities:

     b. Real estate taxes and assessments on or with respect to the Real
        Property, provided that proration with respect to Leased Real Property
        shall be based upon the amounts payable by the Company in respect to
        such taxes under the Real Property Leases.
     c. Rents, additional rents, taxes and other items payable by or to the
        Company under the Real Property Leases and Personal Property Leases.
     d. The amount of rents, taxes and charges for sewer, water, telephone,
        electricity and other utilities relating to the Real Property.
     e. All other items normally adjusted in connection with similar
        transactions.

    Except as otherwise agreed by the parties or with respect to amounts to
    adjustments to the Purchase Price made pursuant to Section 1.05, the net
    amount of all such prorations will be settled and paid on the Closing Date.
    If the Closing shall occur before a real estate tax rate is fixed, the
    apportionment of taxes shall be based upon the tax rate for the preceding
    year applied to the latest assessed valuation.

 7. Further Assurances; Post-Closing Cooperation

    .

     b. Subject to the terms and conditions of this Agreement, at any time or
        from time to time after the Closing, at Purchaser's request and without
        further consideration, the Company shall execute and deliver to
        Purchaser such other instruments of sale, transfer, conveyance,
        assignment and confirmation, provide such materials and information and
        take such other actions as Purchaser may reasonably deem necessary or
        desirable in order more effectively to transfer, convey and assign to
        Purchaser, and to confirm Purchaser's title to, all of the Assets
        (including, without limitation, the delivery to Purchaser of fully
        executed Uniform Commercial Code amendment or termination statements
        relating to the Assets as Purchaser shall request), and, to the full
        extent permitted by Law, to put Purchaser in actual possession and
        operating control of the Business and the Assets and to assist Purchaser
        in exercising all rights with respect thereto, and otherwise to cause
        the Company to fulfill its obligations under this Agreement.
     c. Following the Closing, the Company and Purchaser will afford the other
        party, its counsel and its accountants, during normal business hours,
        reasonable access to the books, records and other data relating to the
        Business in its possession with respect to periods prior to the Closing
        and the right to make copies and extracts therefrom, to the extent that
        such access may be reasonably required by the requesting party in
        connection with (i) the preparation of Tax Returns, (ii) the
        determination or enforcement of rights and obligations under this
    
        <page>Agreement, (iii) compliance with the requirements of any
        Governmental or Regulatory Authority including without limitation the
        Commission, (iv) the determination or enforcement of the rights and
        obligations of any party to this Agreement and (v) in connection with
        any actual or threatened Action or Proceeding. Further, the Company and
        Purchaser agree for a period extending six (6) years after the Closing
        Date not to destroy or otherwise dispose of any such books, records and
        other data unless such party shall first offer in writing to surrender
        such books, records and other data to the other party and such other
        party shall not agree in writing to take possession thereof during the
        ten (10) day period after such offer is made.
    
     d. If, in order properly to prepare its Tax Returns, other documents or
        reports required to be filed with Governmental or Regulatory Authorities
        or its financial statements or to fulfill its obligations hereunder, it
        is necessary that the Company or Purchaser be furnished with additional
        information, documents or records relating to the Business not referred
        to in paragraph (b) above, and such information, documents or records
        are in the possession or control of the other party, such other party
        shall use its commercially reasonable efforts to furnish or make
        available such information, documents or records (or copies thereof) at
        the recipient's request, cost and expense.
     e. Notwithstanding anything to the contrary contained in this Section, if
        the Company and Purchaser are in an adversarial relationship in
        litigation or arbitration, the furnishing of information, documents or
        records in accordance with paragraphs (b) and (c) of this Section shall
        be subject to applicable rules relating to discovery.

 8. Third-Party Consents; ACI's Gaming Compliance Program

    .

     b. To the extent that any Real Property Lease, Personal Property Lease,
        Business Contract or Business License is not assignable without the
        consent of another party, this Agreement shall not constitute an
        assignment or an attempted assignment thereof if such assignment or
        attempted assignment would constitute a breach thereof or a default
        thereunder. The Company and Purchaser shall use commercially reasonable
        efforts to obtain the consent of such other party to the assignment of
        any such Real Property Lease, Personal Property Lease, Business Contract
        or Business License to Purchaser in all cases in which such consent is
        required for such assignment, provided, however, that in the event any
        such consent, other than any required consent of the Commission or any
        consent that is listed in Section 6.09 of the Disclosure Schedule (each
        a "Required Consent"), is not obtained on or prior to the Closing Date,
        such event shall not cause the Closing to be delayed or constitute a
        default by the Company of any obligation hereunder or result in a
        reduction of the Purchase Price. If any such consent, other than a
        Required Consent, shall not be obtained, the Company shall cooperate
        with Purchaser in any reasonable arrangement designed to provide for
        Purchaser the benefits intended to be assigned to Purchaser under the
        relevant Real Property Lease, Personal Property Lease, Business Contract
        or Business License, including enforcement at the cost and for the
        account of Purchaser of any and all rights of the Company against the
        other party thereto arising out of the breach or cancellation thereof by
        such other party or otherwise, provided that if Purchaser does not
        receive the benefits intended to be assigned to Purchaser pursuant to a
        Real Property Lease, Personal Property Lease, Business Contract or
        Business License because a consent is not obtained and an arrangement
        transferring such benefit is not entered into, such Real Property
    
        <page>Lease, Personal Property Lease, Business Contract or Business
        License, as applicable, shall constitute an Excluded Asset and the
        obligations pursuant thereto shall constitute a Retained Liability.
    
     c. In the event that any background investigation with respect to any party
        (and its respective owners and management) to any Real Property Lease,
        Personal Property Lease or Business Contract to which Purchaser will
        become a party by virtue of the consummation of the transactions
        contemplated hereby results in a finding by ACI that such party is an
        "Unsuitable Person" (as defined in ACI's Gaming Compliance Program in
        the form provided to Parent), then such Real Property Lease, Personal
        Property Lease or Business Contract shall not be assumed by Purchaser
        and shall constitute an Excluded Asset and a Retained Liability. ACI
        shall notify Parent and the Company no later than forty-five (45) days
        following the Effective Date if such investigation reveals that any such
        party is an "Unsuitable Person," which notice shall specify the identity
        of the person that has been determined to be unsuitable and shall also
        indicate if any person that is subject to a background investigation
        required pursuant to ACI's Gaming Compliance Program has not responded
        to inquiries made pursuant to such background investigation.

 9. Insurance Proceeds

. If any of the Assets is destroyed or damaged or taken in condemnation
following the Effective Date, the insurance proceeds or condemnation award with
respect thereto shall be an Asset. At the Closing, the Company shall pay or
credit to Purchaser any such insurance proceeds or condemnation awards received
by it on or prior to the Closing (along with the amount of any deductible or
retention withheld therefrom) and shall assign to or assert for the benefit of
Purchaser all of its rights against any insurance companies, Governmental or
Regulatory Authorities and others with respect to such damage, destruction or
condemnation. As and to the extent that there is available insurance under
policies maintained by the Company and its Affiliates, predecessors and
successors in respect of any Assumed Liability, except for any such insurance
proceeds with respect to which the insured is directly or indirectly
self-insured or has agreed to indemnify the insurer, the Company shall cause
such insurance to be applied toward the payment of such Assumed Liability.



REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND PARENT

The Company and Parent hereby jointly and severally represent and warrant to
Purchaser as follows as of the Effective Date and as of the Closing Date,
except, to the extent any such representation or warranty is made as of a
specified date earlier than the Closing Date, such earlier date:

 1. Corporate Existence

    .

     b. The Company is a corporation duly incorporated, validly existing and in
        good standing under the Laws of the State of Missouri, and has full
        corporate power and authority to conduct its business as and to the
        extent now conducted and to own, use and lease its
    
        <page>Assets and enter into and perform this Agreement and consummate
        the transactions contemplated hereby.
    
        Subsidiaries
        . The Company does not have any subsidiaries, other than Front Street
        Station, LLC, or any other equity investment in any entity, nor does it
        own any other securities with respect to any entity, other than Front
        Street Station, LLC. Front Street Station, LLC does not own any assets
        or conduct any operations related to the Business or otherwise.

 2. Authority

    . The execution and delivery by the Company of this Agreement, and the
    performance by the Company and Parent of their obligations hereunder, have
    been duly and validly authorized by the Board of Directors and the
    stockholder of the Company and the Board of Directors of Parent, no other
    action on the part of the Company or Parent or their stockholders being
    necessary. This Agreement has been duly and validly executed and delivered
    by the Company and Parent and constitutes a legal, valid and binding
    obligation of the Company and Parent enforceable against the Company and
    Parent in accordance with its terms, except to the extent such
    enforceability (a) may be limited by bankruptcy, insolvency, reorganization,
    moratorium or other similar laws relating to creditors' rights generally,
    and (b) is subject to general principles of equity.

 3. No Conflicts

    . Except as set forth in Section 2.03 of the Disclosure Schedule, the
    execution, delivery and performance by the Company of this Agreement do not
    and the consummation of the transactions contemplated hereby will not:

     b. conflict with or result in a violation or breach of any of the terms,
        conditions or provisions of the articles of incorporation or bylaws (or
        other comparable charter documents) of the Company;
     c. subject to obtaining the consents, approvals and actions, making the
        filings and giving the notices disclosed in Section 2.04 of the
        Disclosure Schedule, conflict with or result in a violation or breach of
        any term or provision of any Law or Order applicable to the Company or
        any of the Assets (other than such conflicts, violations or breaches (i)
        which could not in the aggregate reasonably be expected to materially
        and adversely affect the validity or enforceability of this Agreement or
        to have a Material Adverse Effect or (ii) as would occur solely as a
        result of the identity or the legal or regulatory status of Purchaser or
        any of its Affiliates); or
     d. except as could not, individually or in the aggregate, reasonably be
        expected to have a Material Adverse Effect or to materially and
        adversely affect the ability (i) of the Company to consummate the
        transactions contemplated hereby or to perform its obligations hereunder
        or (ii) Purchaser to operate the Business after the Transfer Time in a
        manner substantially consistent with the Company's past practice, (A)
        conflict with or result in a violation or breach of, (B) constitute
        (with or without notice or lapse of time or both) a default under, (C)
        require the Company to obtain any consent, approval or action of, make
        any filing with or give any notice to any Person as a result or under
        the terms of, (D) result in or give to any Person any right of
        termination, cancellation, acceleration or modification in or with
        respect to, or (E) result in the creation or imposition of any Lien upon
        the Company or any of the Assets

    <page>under, any Contract or License to which the Company is a party or by
    which any of its Assets is bound.

 4. Governmental Approvals and Filings

    . Except as disclosed in Section 2.04 of the Disclosure Schedule, no
    consent, approval, action, order or authorization of, or registration,
    declaration or filing with or notice to any Governmental or Regulatory
    Authority on the part of the Company is required in connection with the
    execution, delivery and performance of this Agreement or the consummation of
    the transactions contemplated hereby, except (a) where the failure to obtain
    any such consent, approval or action, to make any such filing or to give any
    such notice could not reasonably be expected to materially and adversely
    affect the ability of the Company to consummate the transactions
    contemplated by this Agreement or to perform its obligations hereunder, or
    to have a Material Adverse Effect, and (b) those as would be required solely
    as a result of the identity or the legal or regulatory status of Purchaser
    or any of its Affiliates.

 5. Financial Statements and Condition

    .

     b. Prior to the execution of this Agreement, the Company has delivered to
        Purchaser true and complete copies of (i) the unaudited combined balance
        sheets and the related combined statements of operations, stockholder's
        equity and cash flows of the Company and Kansas City Station Corporation
        for the fiscal year ended December 31, 1999, and (ii) the unaudited
        combined balance sheets of the Company and Kansas City Station
        Corporation as of March 31, 2000 and June 30, 2000 and the related
        unaudited statement of operations for the portion of the fiscal year
        then ended. Except as set forth in the notes thereto and as disclosed in
        Section 2.05(a) of the Disclosure Schedule, all such financial
        statements were prepared in accordance with GAAP and fairly present in
        all material respects the combined financial condition and results of
        operations of the Company and Kansas City Station Corporation, in each
        case, as of the respective dates thereof and for the respective periods
        covered thereby.
     c. Except for the execution and delivery of this Agreement and the
        transactions to take place pursuant hereto on or prior to the Closing
        Date and except as disclosed in Section 2.05(b) of the Disclosure
        Schedule, during the period beginning on the Financial Statement Date
        and ending on the Effective Date there has not been any change with
        respect to the Business or the Assets that could reasonably be expected
        to have a Material Adverse Effect.

 6. Taxes

    .

    Tax Liens
    . Except as set forth in
    Section 2.06(a) of the Disclosure Schedule
    , there are no Tax Liens upon the assets of the Company except liens for
    Taxes not yet due.
    Compliance with Tax Laws
    . Except as set forth in
    Section 2.06(b) of the Disclosure Schedule
    , the Company has complied (and, with respect to all amounts due with
    respect to periods through and including the Closing Date, will comply) with
    all applicable laws, rules, and regulations relating to the filing of Tax
    Returns and the payment and withholding of Taxes (including, without
    limitation, withholding and reporting requirements under Code Secs. 1441
    through 1464, 3401 through 3406, 6041 and 6049 and similar provisions under
    any other laws)

    <page>and have, within the time and in the manner prescribed by law,
    withheld from employee wages and paid over to the proper governmental
    authorities all required amounts.

 7. Legal Proceedings



. Except as disclosed in Section 2.07 of the Disclosure Schedule, there are no
Orders outstanding and no Actions or Proceedings pending or, to the Knowledge of
the Company, threatened against, relating to or affecting the Company or any of
its Assets which could reasonably be expected individually or in the aggregate
to have a Material Adverse Effect, or which seek to enjoin, rescind or otherwise
prevent the consummation of the transactions contemplated hereby.



Compliance With Laws and Orders

. To the Knowledge of the Company, except as disclosed in Section 2.08 of the
Disclosure Schedule or in the filings of Parent with the Securities and Exchange
Commission, the Company is not in violation of or in default under any Law or
Order applicable to the Company or any of its Assets the effect of which,
individually or in the aggregate with other such violations and defaults, could
reasonably be expected to have a Material Adverse Effect.

Benefit Plans; ERISA; Labor Matters

.

Section 2.09(a) of the Disclosure Schedule

contains a true and complete list of each Benefit Plan and "employee benefit
plan" (within the meaning of section 3(3) of ERISA, including, without
limitation, multiemployer plans within the meaning of ERISA section 3(37)),
stock purchase, stock option, severance, employment, change-in-control, fringe
benefit, collective bargaining, bonus, incentive, deferred compensation and all
other employee benefit plans, agreements, programs, policies or other
arrangements, whether or not subject to ERISA (including any funding mechanism
therefor now in effect or required in the future as a result of the transaction
contemplated by this Agreement or otherwise), whether formal or informal, oral
or written, legally binding or not, under which any employee or former employee
of the Company has any present or future right to benefits or under which the
Company has any present or future liability. All such plans, agreements,
programs, policies and arrangements shall be collectively referred to as the
"Company Plans."



 b. With respect to each Company Plan, the Company has delivered to Purchaser a
    current, accurate and complete copy (or, to the extent no such copy exists,
    an accurate description) thereof.
 c. No Lien has arisen on the Assets by reason of Section 302 of ERISA,
    Section 412 of the Code or Title IV of ERISA.
 d. Except as set forth in Section 2.09(e) of the Disclosure Schedule, no
    individual shall accrue or receive additional benefits, service or
    accelerated rights to payments of benefits under any Benefit Plan, as
    defined in Section 280G of the Code, or become entitled to severance,
    termination allowance or similar payments as a direct result of the
    transactions contemplated by this Agreement.
 e. There are no controversies pending or, to the Knowledge of the Company,
    threatened between the Company and any of its employees which controversies
    would have a

    <page>Material Adverse Effect. The Company is not a party to any collective
    bargaining agreement or other labor union Contract applicable to persons
    employed by the Company except as disclosed in Section 2.09(f) of the
    Disclosure Schedule . To the Knowledge of the Company, there are no strikes,
    slowdowns, work stoppages, lockouts or threats thereof by or with respect to
    any of the employees of the Company.

    Section 2.09(g) of the Disclosure Schedule
    lists the number of employees terminated by the Company at each site of
    employment of the Business in the 90-day period ending on the date hereof,
    and the date of such termination, with respect to each such termination
    which would be required to be taken into account in determining whether a
    "plant closing" or "mass layoff" subject to the Worker Adjustment and
    Retraining Notification Act (the "
    WARN
    ") could occur based on subsequent terminations; provided that this sentence
    shall not apply with respect to any site of employment at which sufficient
    employees have not been employed at any time in such 90-day period for
    terminations of employment at such site to be subject to WARN.

Real Property

.

    Section 2.10(a) of the Disclosure Schedule
    contains a list of (i) each parcel of real property currently owned by the
    Company and (ii) each parcel of real property leased by the Company.
 b. The Company has good and marketable title to each parcel of real property
    described in clause (i) of paragraph (a) above free and clear of Liens,
    except for Permitted Liens or as disclosed in Section 2.10(b) of the
    Disclosure Schedule, and has a valid and subsisting leasehold estate in the
    real properties referred to in clause (ii) of paragraph (a) above free and
    clear of Liens, except for Permitted Liens or as disclosed in
    Section 2.10(b) of the Disclosure Schedule. To the Knowledge of the Company,
    all of the Real Property Leases are valid, binding, and enforceable in
    accordance with their terms, and are in full force and effect as of the date
    hereof. To the Knowledge of the Company, except as disclosed in Section
    2.10(b) of the Disclosure Schedule there are no existing material defaults
    by the Company beyond any applicable grace periods under such leases and the
    Company has not received any notice of default under any of such leases.
 c. Without limiting the generality of the foregoing, as to leasehold estates
    under the Real Property Leases, the Company warrants that it has quiet and
    peaceful possession of each of the properties leased by it.
 d. To the Knowledge of the Company, the Real Property is not subject to any
    deferred or rollback taxes on account of any change in zoning or land use
    classification, and to the Knowledge of the Company there are no pending
    assessments affecting the Real Property.
 e. Except as could not be reasonably expected to have a Material Adverse
    Effect, all water, sewer, gas, electric, telephone and drainage facilities
    and all other utilities required by law or for the present normal use and
    operation of the Business are all connected and operating pursuant to valid
    permits, are adequate to service the Business, and such facilities are
    connected by means of one or more public or private easements extending from
    a property line to one or more public streets, public rights-of-way or
    utility facilities.
 f. <page>There are no pending or, to the Knowledge of the Company, threatened
    condemnation, eminent domain or similar proceedings affecting the Real
    Property or any portion thereof.
 g. The Company is not a "foreign person" within the meaning of Section 1445 et
    seq. of the Internal Revenue Code of 1986, as amended.
 h. The mechanical equipment located in any improvements located on the Real
    Property, including but not limited to air conditioning and heating systems
    and the electrical and plumbing systems, are in sufficient condition to
    permit the operation of the Business as it is currently conducted.

Tangible Personal Property

. The Company is in possession of and has good title to, or has valid leasehold
interests in or valid rights under Contract to use, the Expansion Materials and
all tangible personal property used in and, individually or in the aggregate
with other such property, material to the Business or Condition of the Company,
except for such tangible personal property sold, consumed or otherwise disposed
of in the ordinary course of business since the Financial Statement Date. All
tangible Assets, taken as a whole, are in sufficient condition to permit the
operation of the Business as it is currently conducted.

Contracts

.

    Section 2.12(a) of the Disclosure Schedule
    (with paragraph references corresponding to those set forth below) contains
    a true and complete list of each of the following Contracts that constitute
    Assets as of the Effective Date:
     i.    all Contracts (excluding Benefit Plans) providing for a commitment of
           employment or consultation services for a specified term and payments
           at any one time or in any one year in excess of One Hundred Thousand
           Dollars ($100,000);
     ii.   all Contracts with any Person containing any provision or covenant
           prohibiting or materially limiting the ability of the Company to
           engage in any business activity or compete with any Person;
     iii.  all Contracts relating to Indebtedness of the Company included as an
           Assumed Liability;
     iv.   all Contracts (other than this Agreement) providing for (A) the
           future disposition or acquisition of any assets or properties
           individually or in the aggregate material to the Business, other than
           dispositions or acquisitions in the ordinary course of business, and
           (B) any merger or other business combination;
     v.    all Contracts between the Company, on the one hand, and any Affiliate
           of the Company, on the other hand and which is included as an Assumed
           Liability;
     vi.   <page>all Contracts (other than this Agreement) that limit or contain
           restrictions on the ability of the Company to incur Indebtedness or
           incur or suffer to exist any Lien, to purchase or sell any Assets, to
           change the lines of business in which it participates or engages or
           to engage in any merger or other business combination and which is
           included as an Assumed Liability;
     vii.  all other Contracts that (A) involve the payment, pursuant to the
           terms of any such Contract, by or to the Company of more than One
           Hundred Thousand Dollars ($100,000) annually or (B) cannot be
           terminated within ninety (90) days after giving notice of termination
           without resulting in any material cost or penalty to the Company; and
     viii. all Real Property Leases.

 b. As of the Effective Date, each Contract required to be disclosed in
    Section 2.12(a) of the Disclosure Schedule, true and complete copies of
    which have been delivered to Purchaser, is in full force and effect and
    constitutes a legal, valid and binding agreement, enforceable in accordance
    with its terms, of the Company and, to the Knowledge of the Company, of each
    other party thereto; and except as disclosed in Section 2.12(b) of the
    Disclosure Schedule neither the Company nor, to the Knowledge of the
    Company, any other party to such Contract is in violation or breach of or
    default under any such Contract (or with notice or lapse of time or both,
    would be in violation or breach of or default under any such Contract) as of
    the Effective Date, the effect of which, individually or in the aggregate,
    could reasonably be expected to have a Material Adverse Effect.
 c. As of the Effective Date, the July Agreement has been terminated by the
    parties thereto and is of no further force or effect.

Licenses

. As of the Effective Date, the Company has all Licenses required for the
conduct of the Business as presently conducted (other than Licenses, the absence
of which could not reasonably be expected to have a Material Adverse Effect).
Except as set forth on Section 2.13 of the Disclosure Schedule, each such
License is valid, binding and in full force and effect as of the Effective Date.
Except as set forth on Section 2.13 of the Disclosure Schedule, to the Knowledge
of the Company, as of the Effective Date the Company is not in default (or with
the giving of notice or lapse of time or both, would be in default) under any
such License in any respect that could reasonably be expected to have a Material
Adverse Effect. The Licenses listed in Section 2.13 of the Disclosure Schedule
are not transferable.

Affiliate Transactions

. There is no Liability between the Company, on the one hand, and any officer,
director or Affiliate of the Company, on the other, that will constitute an
Assumed Liability.

Environmental Matters

. Except as disclosed in Section 2.15 of the Disclosure Schedule or as could not
be reasonably expected to have a Material Adverse Effect, to the Knowledge of
the Company:

 b. <page>the Company holds and is in compliance with all Licenses which are
    required under applicable Environmental Laws for the Company to own and
    operate the Business (the "Environmental Permits") and will use commercially
    reasonable efforts to provide copies of such Environmental Permits to
    Purchaser and to facilitate the transfer of those Environmental Permits
    which are transferable to Purchaser;
 c. the Company and all real property owned, operated or leased by the Company
    are in compliance with applicable Environmental Laws;
 d. the Company has not been notified by any Governmental or Regulatory
    Authority or third party of any pending or threatened claim arising under
    Environmental Laws (an "Environmental Claim") against the Business or the
    Company in connection with the Business;
 e. the Company has not been notified by any Governmental or Regulatory
    Authority or third party of any pending claim that either the Business or
    the Company in connection with the Business may be a potential responsible
    party for environmental contamination or any Release of Hazardous Material,
    nor has the Company been notified that any site or facility now or
    previously owned or leased by the Company is listed or proposed for listing
    on the NPL or any similar state or local list of sites requiring
    investigation or clean-up;
 f. the Company in connection with the Business has not entered into or agreed
    to any consent decree or order with respect to or affecting the Assets
    relating to compliance with any Environmental Law or to investigation or
    cleanup of Hazardous Material under any Environmental Law;
 g. there are no aboveground or underground storage tanks located on, in or
    under any properties currently or formerly owned, operated or leased by the
    Company in connection with the Business or any predecessor of the Business
    or the Company in connection with the Business;
 h. no Releases of Hazardous Material have occurred at, from, in, on, to or
    under any property currently or formerly owned, operated or leased by the
    Company in connection with the Business or any predecessor of the Business
    or the Company, and no Hazardous Material is present in, on or about or is
    migrating to or from any such property that could give rise to an
    Environmental Claim by a Governmental or Regulatory Authority or third party
    against the Business or the Company;
 i. neither the Company in connection with the Business, nor any predecessors
    thereof, has transported or arranged for the treatment, storage, handling,
    disposal or transportation of any Hazardous Substance to any location that
    could result in an Environmental Claim against or liability to the Business
    or the Company;
 j. there is no amount of asbestos, ureaformaldehyde material, polychlorinated
    biphenyl containing equipment or lead paint containing materials in, at or
    on any property owned, leased or operated by the Company in connection with
    the Business; and
 k. <page>there have been no environmental investigations, studies, audits or
    tests with respect to any property currently or formerly owned, leased or
    operated by the Company in connection with the Business thereof which have
    not been delivered to Purchaser prior to execution of this Agreement.

Labor Matters

. To the Knowledge of the Company, the Company is in compliance in all material
respects with all Laws respecting employment and employment practices, terms and
conditions of employment and wages and hours.

Brokers

. Except for Wasserstein Perella & Co., Inc., whose fees, commissions and
expenses are the sole responsibility of the Company, all negotiations relative
to this Agreement and the transactions contemplated hereby have been carried out
by the Company directly with Purchaser without the intervention of any other
Person on behalf of the Company in such manner as to give rise to any valid
claim by any Person against Purchaser for a finder's fee, brokerage commission
or similar payment.

Absence of Certain Changes

. Except as set forth in Section 2.18 of the Disclosure Schedule, since the
Financial Statement Date, the Business has been conducted in the ordinary
course, and there has not been:

 b. any event, occurrence, state of circumstances or facts or change in the
    Company, the Assets or the Business that has had or that may be reasonably
    expected to have, either alone or together, a Material Adverse Effect;
 c. any change by the Company in its accounting principles, methods or practices
    other than changes required pursuant to GAAP or in the manner it keeps its
    books and records or any change by the Company of its current practices with
    regards to sales, receivables, payables or accrued expenses;
 d. the entering into of any Contract (other than the July Agreement) or other
    arrangement between the Company and any officer, director, stockholder or
    Affiliate of the Company; or
 e. any (i) single commitment for capital expenditures that has not been
    performed prior to the Effective Date in excess of $1,000,000 for additions
    to property, plant, equipment or intangible capital assets, (ii) commitments
    for capital expenditures that has not been performed prior to the Effective
    Date in an aggregate amount in excess of $5,000,000 for additions to
    property, plant, equipment or intangible capital assets or capital
    expenditures, (iii) sale, assignment, transfer, lease or other disposition
    of or agreement to sell, assign, transfer, lease or otherwise dispose of any
    asset or property outside the ordinary course of business having a value of
    $2,000,000 in the aggregate.

Sufficiency of and Title to the Assets

. Upon consummation of the transactions contemplated by this Agreement, the
Company will have sold, assigned, transferred and conveyed to Purchaser, free
and clear of all Liens, other than Permitted Liens, all of the Assets, which
constitute all of the properties and assets now held or employed by the Company
primarily in connection with the Business (other than the Excluded Assets).
Neither the

<page>Agreement for Property Acquisitions dated September 22, 1999 by and
between the Company and the City of St. Charles, Missouri nor the real property
described in Section 1.01(b)(xvi) of the Disclosure Schedule has been used in
the operation of the Business or is required to operate the Business in the
future in the same manner as it has been conducted prior to the Effective Date.

Insurance

. As of the Effective Date, the assets, properties and operations of the
Business are insured under various policies of insurance, all of which are
described in Section 2.20 of the Disclosure Schedule, which discloses for each
policy the type of coverage and the amounts of coverage. As of the Effective
Date, all such policies are in full force and effect, no notice of cancellation
has been received, and there is no existing material default, or event which the
giving of notice or lapse of time or both, would constitute a material default,
by any insured thereunder.



REPRESENTATIONS AND WARRANTIES OF PURCHASER and aci

Purchaser and ACI, jointly and severally represent and warrant to the Company as
follows as of the Effective Time and as of the Closing Date, except, to the
extent any such representation or warranty is made as of a specified date
earlier than the Closing Date, such earlier date:

 1. Existence

    . Purchaser is a corporation duly organized, validly existing and in good
    standing under the Laws of the State of Missouri. ACI is a corporation duly
    organized, validly existing and in good standing under the Laws of the State
    of Nevada. Each of Purchaser and ACI has full corporate power and authority
    to execute and deliver this Agreement, to perform its obligations hereunder
    and to consummate the transactions contemplated hereby.

 2. Authority

    . The execution and delivery by Purchaser and ACI of this Agreement, and the
    performance by Purchaser and ACI of their respective obligations hereunder,
    have been duly and validly authorized by the respective boards of directors
    of Purchaser and ACI, no other corporate action on the part of Purchaser or
    ACI or their respective shareholders being necessary. This Agreement has
    been duly and validly executed and delivered by each of Purchaser and ACI
    and constitutes a legal, valid and binding obligation of each of Purchaser
    and ACI enforceable against each of them in accordance with its terms,
    except to the extent such enforceability (a) may be limited by bankruptcy,
    insolvency, reorganization, moratorium or other similar laws relating to
    creditors' rights generally and (b) is subject to general principles of
    equity.

 3. No Conflicts

    . The execution and delivery by each of Purchaser and ACI of this Agreement
    do not and the consummation of the transactions contemplated hereby will
    not:

     b. conflict with or result in a violation or breach of any of the terms,
        conditions or provisions of the articles of incorporation (or other
        comparable corporate charter document) of Purchaser or ACI, as
        applicable;
     c. <page>subject to obtaining the consents, approvals and actions, making
        the filings and giving the notices disclosed in Section 3.04 of the
        Disclosure Schedule, conflict with or result in a violation or breach of
        any term or provision of any Law or Order applicable to Purchaser or ACI
        or any of the Assets (other than such conflicts, violations or breaches
        which could not in the aggregate reasonably be expected to adversely
        affect the validity or enforceability of this Agreement); or
     d. except as could not, individually or in the aggregate, reasonably be
        expected to adversely affect the ability of Purchaser or ACI to
        consummate the transactions contemplated hereby or to perform its
        obligations hereunder, (i) conflict with or result in a violation or
        breach of, (ii) constitute (with or without notice or lapse of time or
        both) a default under, (iii) require Purchaser or ACI to obtain any
        consent, approval or action of, make any filing with or give any notice
        to any Person as a result or under the terms of, or (iv) result in the
        creation or imposition of any Lien upon Purchaser or ACI or any of their
        respective assets or properties under, any Contract or License to which
        Purchaser or ACI is a party or by which any of their respective assets
        and properties is bound.

 4. Governmental Approvals and Filings

    . Except as disclosed in Section 3.04 of the Disclosure Schedule, no
    consent, approval, action, order or authorization of, or registration,
    declaration or filing with or notice to any Governmental or Regulatory
    Authority on the part of Purchaser or ACI is required in connection with the
    execution, delivery and performance of this Agreement or the consummation of
    the transactions contemplated hereby, except where the failure to obtain any
    such consent, approval or action, to make any such filing or to give any
    such notice could not reasonably be expected to adversely affect the ability
    of Purchaser or ACI to consummate the transactions contemplated by this
    Agreement or to perform its obligations hereunder.

 5. Legal Proceedings

    . There are no Orders outstanding and no Actions or Proceedings pending or,
    to the Knowledge of Purchaser or ACI, as applicable, threatened against,
    relating to or affecting Purchaser or ACI, as the case may be, which could
    reasonably be expected to result in the issuance of an Order restraining,
    enjoining or otherwise prohibiting or making illegal the consummation of any
    of the transactions contemplated by this Agreement.

 6. Brokers

    . Except for Deutsche Bank Securities Inc., whose fees, commissions and
    expenses are the sole responsibility of Purchaser and/or ACI, all
    negotiations relative to this Agreement and the transactions contemplated
    hereby have been carried out by Purchaser and ACI without the intervention
    of any Person on behalf of Purchaser or ACI in such manner as to give rise
    to any valid claim by any Person against the Company for a finder's fee,
    brokerage commission or similar payment.

 7. Financing

    . Purchaser has sufficient cash and/or available credit facilities (and has
    provided the Company with evidence thereof) to pay the Purchase Price and to
    make all other necessary payments of fees and expenses in connection with
    the transactions contemplated by this Agreement.

 8. <page>Purchaser's Gaming Licenses

. Neither Purchaser nor any of its directors or executive officers has ever been
denied a gaming license by any Governmental or Regulatory Authority. ACI and the
directors and executive officers of Purchaser are currently licensed or hold
findings of suitability to conduct gaming activities in the States of Nevada,
Mississippi and Iowa. A list of such directors, officers and each such state in
which such Person is licensed or holds a finding of suitability is set forth in
Section 3.08 of the Disclosure Schedule.



COVENANTS OF THE COMPANY AND PARENT

The Company and Parent covenant and agree with Purchaser that, at all times from
and after the Effective Date until the Closing, and in the case of
Sections 4.06, 4.11 and 4.12 for the period set forth therein, Parent and the
Company will, and Parent will cause the Company to, comply with all covenants
and provisions of this Article IV, except to the extent Purchaser may otherwise
consent in writing. Purchaser acknowledges and agrees that the actions taken, or
failed to be taken, by Parent and the Company prior to or following the
Effective Date with respect to the investigation by the Commission or any other
Governmental or Regulatory Authority into the activities of Michael Lazaroff and
the involvement of Parent and the Company therewith, and any related matters,
shall not constitute a breach of the obligations of Parent and the Company
pursuant to this Article IV; provided, however, that Purchaser shall have no
liability with respect to any obligations resulting from such investigation and
all liabilities arising out of, or with respect to, such investigation shall be
considered a "Retained Liability" for the purposes of this Agreement.

 1.  Regulatory and Other Approvals

     . The Company will, as promptly as reasonably practicable (a) take all
     commercially reasonable steps necessary or desirable to obtain all
     consents, approvals, actions, orders or authorizations of, or make all
     registrations, declarations or filings with and give all notices to
     Governmental or Regulatory Authorities or any other Person required of the
     Company to consummate the transactions contemplated hereby (including,
     without limitation, the Required Consents), (b) provide such other
     information and communications to such Governmental or Regulatory
     Authorities or other Persons as such Governmental or Regulatory Authorities
     or other Persons may reasonably request in connection therewith and
     (c) provide reasonable cooperation to Purchaser in connection with the
     performance of its obligations under Sections 5.01 and 5.02 below. The
     Company will provide, or cause to be provided, notification to Purchaser
     when any such consent, approval, action, order, authorization,
     registration, declaration, filing or notice referred to in clause (a) above
     is obtained, taken, made or given, as applicable, and will advise Purchaser
     of any communications (and, unless precluded by Law, provide copies of any
     such communications that are in writing) with any Governmental or
     Regulatory Authority or other Person regarding any of the transactions
     contemplated by this Agreement.

 2.  HSR Filings

     . In addition to and not in limitation of the Company's covenants contained
     in Section 4.01 above, the Company will (a) take promptly all actions
     necessary to make the filings required of the Company or its Affiliates
     under the HSR Act, (b) comply at the earliest practicable date with any
     request for additional information received by

     <page>the Company or its Affiliates from the Federal Trade Commission or
     the Antitrust Division of the Department of Justice pursuant to the HSR Act
     and (c) cooperate with Purchaser in connection with Purchaser's filing
     under the HSR Act and in connection with resolving any investigation or
     other inquiry concerning the transactions contemplated by this Agreement
     commenced by either the Federal Trade Commission or the Antitrust Division
     of the Department of Justice or state attorneys general.

 3.  Investigation by Purchaser

     . The Company will (a) provide Purchaser and its officers, employees,
     counsel, accountants, financial advisors, consultants and other
     representatives (together, "Representatives") with full access, upon
     reasonable prior notice and during normal business hours, to all officers,
     employees, agents and accountants of the Company and its Assets and Books
     and Records, but only to the extent that such access does not unreasonably
     interfere with the business operations of the Company and (b) furnish
     Purchaser and such other Persons with all such information and data
     (including, without limitation, copies of Contracts, Benefit Plans and
     other Books and Records) concerning the business and operations of the
     Company as Purchaser or any of such other Persons reasonably may request in
     connection with such investigation, except to the extent that furnishing
     any such information or data would violate any Law, Order, Contract or
     License applicable to the Company or by which any of its Assets is bound.

 4.  Conduct of Business

     . Subject to Section 4.05 below, the Company will conduct business only in
     the ordinary course consistent with past practice and shall:

      b. take all actions to be in compliance with, and to maintain the
         effectiveness of, all Licenses, it being acknowledged and agreed that
         actions taken, or failed to be taken, by Parent and the Company prior
         to or following the Effective Date with respect to the investigation by
         the Commission or any other Governmental or Regulatory Authority into
         the activities of Michael Lazaroff and the involvement of Parent and
         the Company therewith shall not constitute a breach of this clause (a);
      c. preserve the goodwill of those of its suppliers, customers and
         distributors having material business relationships with the Business,
         unless such failure to preserve such goodwill would not be commercially
         unreasonable;
      d. maintain policies of insurances with substantially the same insurance
         coverage as exists as of the Effective Date against loss or damage to
         the Assets;
      e. use commercially reasonable efforts to maintain the Assets, in the
         aggregate, in a condition comparable to their current condition,
         reasonable wear, tear and depreciation excepted, and except for Assets
         disposed of, sold or consumed in the ordinary course of business in
         accordance with Section 4.05(a) below;
      f. continue and maintain its dredging operations in material compliance
         with the requirements of applicable Laws; and
      g. unless precluded by law, notify Purchaser in writing if to the
         Knowledge of the Company there is any event, condition, circumstance or
         group of actions, events,

     <page>conditions or circumstances that could be reasonably expected to have
     a Material Adverse Effect, provided that nothing contained herein shall be
     deemed to require the Company to disclose any information that is
     privileged.

 5.  Certain Restrictions

     . The Company shall not:

      b. other than in the ordinary course of business, acquire, lease, dispose
         of or otherwise transfer, any Assets;
      c. engage with any Person in any merger or other business combination; or
      d. amend or modify in any material respect or terminate any material
         Contract that could be reasonably expected to have a Material Adverse
         Effect;
      e. make any material changes in the Company's staffing levels that could
         be reasonably expected to have a Material Adverse Effect;
      f. without Purchaser's prior written approval, which approval shall not be
         unreasonably withheld, materially increase the salary, bonus or other
         compensation of any of the Company's current employees that are
         department heads of the Business, other than pursuant to bonus plans
         that have been approved prior to the Effective Date, increases pursuant
         to employment agreements entered into prior to the Effective Date and
         increases consistent with past practices in an amount not to exceed
         five percent (5%) of the applicable employee's most recent annual
         salary and bonus
      g. enter into any Contract to do or engage in any of items listed in
         clauses (a) through (g) above; or
      h. except as expressly permitted elsewhere in this Agreement, enter into
         or commit or propose to enter into any Contract obligating the Company
         to make payments thereunder in excess of $100,000 in any twelve-month
         period that cannot be cancelled upon thirty days notice; and
      i. amend its articles of incorporation or bylaws in any manner that would
         have an adverse effect on the transactions contemplated hereby.

 6.  Transition Period

     .

      b. Subject to the prior approval of the Commission, the Company and Parent
         will, beginning at the Transfer Time until the earlier of
         (x) twenty-four (24) months after the Transfer Time and (y) the date on
         which Purchaser opens the expansion facilities of the Business for
         conduct of gaming activities by the public, permit Purchaser to use and
         employ, solely in connection with the operation of the Business and
         pursuant to a non-exclusive, non-transferable, royalty-free license and
         right to use, the "Station Casino" name and logo (the "Mark") in
         connection with the operation of the Business following the Closing;
         provided that Purchaser shall conduct the Business under the Mark in a
         manner that is of a quality which at all times comports with the
         quality of the goods and services previously offered by the Company and
         its
     
         <page>Affiliates under the Mark at the acquired property. The Company
         or its designee shall have the right, upon reasonable notice to
         Purchaser and during reasonable business hours, to inspect the premises
         of the Business to ensure that the quality of the Business is being
         maintained. In the event Purchaser fails to carry out or comply with
         such quality standards, the Company may immediately terminate this
         non-exclusive, non-transferable, royalty-free license upon written
         notice to Purchaser.
     
      c. Each of the Company and Parent will, beginning at the Effective Date
         and for a period of twelve (12) months after the Transfer Time, upon
         reasonable request from Purchaser and at the sole cost and expense of
         Purchaser, promptly provide Purchaser any and all information regarding
         the Assets and the Business, including but not limited to financial,
         accounting, tax and related data, reasonably necessary for the
         preparation by Purchaser of applications, reports and filings with any
         Governmental or Regulatory Authority.
      d. Each of the Company and Parent will, following the Effective Date and
         at the sole cost and expense of Purchaser, provide reasonable
         assistance to Purchaser with respect to the transfer of the Assets,
         including, without limitation, the transition and integration of
         payroll and benefit processing, accounting systems and other similar
         administrative systems and software systems constituting Assets. In
         addition, the Company and Parent will reasonably cooperate with
         Purchaser with respect to any permitted transfer of any rating
         experience with respect to unemployment and workers' compensation, and
         such other processes and procedures with respect to the operation of
         the Business as Purchaser may reasonably request.

 7.  No Solicitation

     . From and after the Effective Date, neither the Company nor Parent shall,
     directly or indirectly, through any officer, director, employee, financial
     advisor, representative or agent of such party (i) solicit, initiate, or
     encourage (including by way of furnishing information) or take any other
     action to facilitate knowingly any inquiries or proposals that constitute,
     or could reasonably be expected to lead to, a proposal or offer for a
     merger, consolidation, business combination, sale of substantial assets,
     sale of shares of capital stock (including, without limitation, by way of a
     tender or exchange offer) or similar transaction involving the Company or
     the Business, other than the transactions contemplated by this Agreement
     (an "Acquisition Proposal"), (ii) engage in negotiations or discussions
     with any person (or group of persons) other than Purchaser or its
     affiliates (a "Third Party") concerning, or provide any non-public
     information to any person or entity relating to, any Acquisition Proposal,
     (iii) continue any prior discussions or negotiations with any Third Party
     concerning any Acquisition Proposal or (iv) accept, or enter into any
     agreement concerning, any Acquisition Proposal with any Third Party or
     consummate any Acquisition Proposal other than as contemplated by this
     Agreement.

 8.  Title Insurance

     

      b. On the Closing Date, the Company shall, at the Company's expense
         (except as provided hereinafter), cause to be issued and delivered to
         Purchaser a policy of title insurance (the "Title Policy") with respect
         to the Real Property and conforming to the following specifications:
          i.    <page>The form of the policy will be ALTA Owner's Policy Form B
                1970 (amended 10/17/70), or the current approved form for the
                jurisdiction in which the Real Property is located, with an
                endorsement deleting any exclusion or exception for creditors'
                rights;
          ii.   The Title Policy will be issued by Assured Quality Title Company
                (the "Title Company") and shall be underwritten by First
                American Title Insurance Company;
          iii.  Reinsurance (with direct access) of all amounts in excess of
                $100,000,000, if any, shall be underwritten by Chicago Title
                Insurance Company;
          iv.   The insured will be Purchaser;
          v.    The Title Policy shall be in an amount equal to that portion of
                the Purchase Price allocated to the Real Property;
          vi.   The Title Policy will be dated concurrent with or subsequent to
                the Closing;
          vii.  There will be no exceptions to coverage other than the Permitted
                Liens. Without limiting the generality of the foregoing
                provisions hereof, the Title Policy shall not contain any
                exceptions with respect to:
                 A. Rights or claims of parties in possession other than
                    tenants, as tenants only, under the leases and subleases
                    described in Sections 1.01(a)(ii)(A) and 1.01(a)(ii)(B) of
                    the Disclosure Schedule;
                 B. Encroachments, overlaps, boundary line disputes or any other
                    matters which would be disclosed by an accurate survey and
                    inspection;
                 C. Easements or claims of easements not shown by the public
                    records;
                 D. Any lien, or right to a lien, for services, labor or
                    materials heretofore or hereafter furnished; and
                 E. Any other exceptions which may be designated or included as
                    standard exceptions in the area where the Real Property is
                    located.
         
          viii. The Title Policy, at Purchaser's request and expense, shall
                contain a zoning endorsement in the form of ALTA Form 3.1
                showing the zoning classification of the Real Property and
                confirming that the current use of the Real Property is in
                conformance with the applicable zoning laws and use
                restrictions; and
          ix.   The Title Policy, at Purchaser's request, will contain an
                assignment endorsement whereby the insurer agrees to consent to
                the assignment of the policy to, and to issue without charge an
                endorsement to the policy to show as an insured under the
                policy, any of the following: (i) any successor to Purchaser, by
                dissolution, liquidation,
         
                <page>merger, consolidation or reorganization; (ii) any
                stockholder of Purchaser to whom the Real Property, or any part
                thereof, is distributed; and (iii) any Affiliate of Purchaser,
                including any entity controlled by, in control of or under
                common control with Purchaser and to whom an interest in the
                Real Property, or any part thereof, is transferred by Purchaser.
                In the event that the Real Property, or any part thereof,
                consists of more than one parcel, the Title Policy shall, at
                Purchaser's request, contain an affirmative statement of
                insurance to the effect that all parcels of land constituting
                the Real Property, or such part thereof, are contiguous. The
                policy also shall contain such other affirmative statements of
                insurance and endorsements (for example, but not by way of
                limitation, an "access endorsement") as Purchaser may reasonably
                require.
         
          x.    The fee or premium for any endorsements to the Title Policy
                whether identified in this Section 4.08 or otherwise requested
                by Purchaser, shall be for the account of and paid by Purchaser.
     
      c. The Company shall within ten (10) days after the date hereof deliver to
         Purchaser (i) a current commitment from the Title Company setting forth
         the basis upon which the Title Company is willing to insure title to
         the Real Property (the "Title Commitment"), and all documents
         referenced in Schedule B thereto, and (ii) a copy of each survey (the
         "Survey") of each parcel of the Real Property in the Company's
         possession, which Purchaser acknowledges and agrees shall be delivered
         without any representation or warranty of any kind as to the accuracy
         or completeness thereof by the Company or Parent. The cost of any
         survey work performed or ordered by the Company prior to the date
         hereof shall be paid for by the Company. If Purchaser requires any
         revisions or updates to the Survey delivered by the Company or requires
         a new survey, all such work shall be at the cost and expense of
         Purchaser. If the Title Commitment or the Survey discloses any liens,
         easements, restrictions, reservations or other defects or any other
         matters objectionable to Purchaser ("Title Objections"), other than
         Permitted Liens, Purchaser shall advise the Company of the same in
         writing within ten (10) days after last receipt by Purchaser of the
         Title Commitment (with all documents referred to in Schedule B thereto)
         and the Survey (as revised or updated as may be required by Purchaser
         within 30 days after receipt of the Title Commitment and Survey).
         Matters not objected to by Purchaser within said period shall be deemed
         to be additional Permitted Liens. As to any Title Objections, the
         Company may, but shall not be obligated to, remedy such matters as are
         susceptible of being remedied and shall, within ten (10) days after
         Purchaser gives the Company notice of its Title Objections, deliver
         written notice to Purchaser of those Title Objections which it shall
         remedy and those which it shall not remedy. Unless Purchaser elects to
         terminate this Agreement in accordance with clause 4.08(b)(y) below,
         the Company shall, as a condition to Purchaser's obligation to close
         hereunder, deliver to Purchaser a Title Commitment and Survey revised
         to reflect that any Title Objections which the Company has committed to
         remedy have been remedied to Purchaser's reasonable satisfaction. If
         the Company elects not to remedy any Title Objection, Purchaser shall
         have the option, which it shall exercise in writing within ten (10)
         days of its receipt of the written notice from the Company, of (x)
         consummating the transaction contemplated hereby and accepting such
         title as the Company holds, without change in or to the terms hereof,
         unless such matters are encumbrances or liens for an ascertainable
         amount, in which case the Company shall pay the amount thereof to
         Purchaser in cash at the Closing, or (y) terminating this Agreement and
         receiving a refund of all monies deposited hereunder. If

     <page>Purchaser fails to deliver the written notice required in the
     immediately preceding sentence within the period prescribed thereby, such
     failure shall be deemed an irrevocable election by Purchaser to proceed to
     close the purchase and sale contemplated by this Agreement in accordance
     with clause 4.08(b)(ix) above.

 9.  ACI's Gaming Compliance Program

     . The Company, Parent and their respective executive officers, directors
     and principal stockholders shall fully cooperate with any background
     investigation with respect to each of them required to be conducted by ACI
     pursuant to its Gaming Compliance Program to the extent required by the
     Nevada Gaming Control Board.

     
     Fulfillment of Conditions

     . The Company (a) will execute and deliver at the Closing each certificate,
     document and instrument that the Company is hereby required to execute and
     deliver as a condition to Closing, (b) will take all commercially
     reasonable steps necessary or desirable and proceed diligently and in good
     faith (i) to satisfy each condition to the obligations of Purchaser
     contained in this Agreement and (ii) to consummate all of the transactions
     contemplated by this Agreement, and (c) will not take or fail to take any
     action that could reasonably be expected to result in the nonfulfillment of
     any obligation of the Company or Purchaser contained in this Agreement.

 10. Noncompetition

     .

     Term
     . The Company and Parent hereby covenant with Purchaser that from the
     Closing Date until the date that is three (3) years following the Closing
     Date, none of the Company, Parent or their respective subsidiaries shall
     (except as otherwise specifically permitted herein), directly or
     indirectly, for their own account, or as a partner, member, advisor or
     agent of any partnership or joint venture, or as a trustee, officer,
     director, shareholder, advisor or agent of any corporation, trust, or other
     business organization or entity, own, manage, join, participate in,
     encourage, support, finance, be engaged in, have an interest in, give
     financial assistance or advice to, permit Parent's name to be used in
     connection with or be concerned in any way in the ownership, management,
     operation or control of any casino gaming operation within one
     hundred (100) miles of the facilities of the Business as of the Effective
     Date other than a Currently Existing Gaming Operation (as such operations
     may be expanded from time to time)
     provided
     that (i) such operation shall not conduct casino gaming under the "Station
     Casinos" name, or any derivative thereof, (ii) such entity is acquired by
     or becomes affiliated with Parent or its subsidiaries as a result of a
     transaction between an entity that has assets other than such Currently
     Existing Gaming Operation (the "
     Competing Group
     ") and Parent or such subsidiary and (iii) either (A) EBITDA of such
     operation for the immediately preceding four fiscal quarters shall not be
     greater than 30% of the consolidated EBITDA of the Competing Group for the
     immediately preceding four fiscal quarters or (B) Parent or the Competing
     Group pays Purchaser an amount equal to $10 million no later than ten (10)
     Business Days following consummation of the transaction between Parent and
     the Competing Group. For purposes of this Agreement, "Currently Existing
     Gaming Operation" shall mean a gaming operation that is owned or operated
     by third parties prior to the acquisition of ownership or commencement of
     operations thereof by the Company, Parent or their Affiliates. Each of the
     Company and Parent also hereby covenants that it shall not, for a period of
     eighteen (18) months after the Closing
     
     <page>Date, solicit or encourage any employee, agent, consultant or
     independent contractor of Purchaser to terminate or curtail his or her
     relationship with Purchaser.
     
     Remedies
     . The parties agree that the remedy of the Purchaser at law for any actual
     or threatened breach of this
     Section 4.11
     by the Company or Parent would be inadequate and that, in the event of such
     actual or threatened breach, in addition to any other remedy available to
     it, Purchaser shall be entitled to specific performance hereof, injunctive
     relief, or both, by temporary or permanent injunction or other appropriate
     judicial remedy, writ or order. The remedies provided for in this
     Section 4.11
     are non-exclusive and are in addition to each other and to any other remedy
     available elsewhere in this Agreement or available generally at law or in
     equity.
     Divisibility
     . If any portion of this
     Section 4.11
     is held to be unreasonable, arbitrary or against public policy, provisions
     of this
     Section 4.11
     shall be considered divisible both as to time and as to geographical areas;
     and each month of each year of the specified period shall be deemed to be a
     separate period of time. In the event any court determines the specified
     time period or geographical area to be unreasonable, arbitrary or against
     public policy, the lesser time period or geographical area which is
     determined to be reasonable, non-arbitrary and not against public policy
     may be enforced. Notwithstanding the foregoing, the Company and Parent
     agree to honor the terms of this
     Section 4.11
     for the time periods and areas specified herein and not to contest the
     enforceability of such periods or areas.
     Permitted Ownership
     . Notwithstanding any language to the contrary contained in this
     Section 4.11
     , it shall be permissible for the Company and Parent to own stock or
     securities of any company which may be deemed competitive with Purchaser
     providing such shares or securities held by the Company or Parent are
     issued by a company listed on a national securities exchange or the NASDAQ
     Automated Quotation System and represent less than a five percent (5%)
     interest in such company.

 11. No Solicitation

. For a period of twelve (12) months following the Closing Date, Parent, the
Company and their respective Affiliates shall refrain from, either alone or in
conjunction with any other Person, directly or indirectly, soliciting for hire
any employee of Purchaser or any Affiliate of Purchaser except as contemplated
pursuant to the terms of that certain Asset Purchase Agreement dated as of
October 17, 2000, by and among Lake Mead Station, Inc., Parent, Ameristar Casino
Las Vegas, Inc. and ACI; provided, however, that the Company shall not be
prohibited from soliciting for employment any Person whose employment with
Purchaser or any of its Affiliates terminated prior to such solicitation.



COVENANTS OF PURCHASER

Purchaser covenants and agrees with the Company that, at all times from and
after the date hereof until the Closing and, in the case of Sections 5.04, 5.05,
5.06, 5.07, and 5.08 below, thereafter, Purchaser will comply with all covenants
and provisions of this Article V, except to the extent the Company may otherwise
consent in writing.

 1. <page>Regulatory and Other Approvals

    . Purchaser will as promptly as practicable (a) take all steps necessary or
    desirable to obtain all consents, approvals, actions, orders or
    authorizations of, or make all registrations, declarations or filings with
    and give all notices to Governmental or Regulatory Authorities or any other
    Person required of Purchaser to consummate the transactions contemplated
    hereby and will diligently and in good faith strive to obtain the same
    including, without limitation, (i) making all necessary filings under the
    HSR Act with the Federal Trade Commission and the Department of Justice no
    later than seven (7) days following the date hereof (ii)  making all
    necessary filings with the Commission no later than fifteen (15) days
    following the date hereof, and (iii) no later than ten (10) days following
    the Effective Date, making all necessary filings and requesting consents
    from and, to the extent required to obtain consents, hearings with the U.S.
    Corps of Engineers and the Missouri Department of Natural Resources,
    (b) provide such other information and communications to such Governmental
    or Regulatory Authorities or other Persons as such Governmental or
    Regulatory Authorities or other Persons may request in connection therewith
    and (c) provide cooperation to the Company in connection with the
    performance of their obligations under Sections 4.01 and 4.02 above. The
    parties acknowledge and agree that so long as the Purchaser complies with
    clauses (a) and (b) of the foregoing sentence, any failure or refusal by the
    Commission to grant to Purchaser a Class A gaming license to operate the
    Business shall not be deemed to be a breach of the obligations of Purchaser
    or Parent hereunder; provided that nothing contained herein shall limit the
    obligations of Purchaser to comply with any other covenant or agreement
    contained in this Agreement or shall relieve Purchaser from liability for
    any breach of a representation or warranty contained in this Agreement.
    Purchaser will provide prompt written notification to the Company when any
    such consent, approval, action, order, authorization, registration,
    declaration, filing or notice referred to in clause (a) above is obtained,
    taken, made or given, as applicable, and will advise the Company of any
    communications (and, unless precluded by Law, provide copies of any such
    communications that are in writing) with any Governmental or Regulatory
    Authority or other Person regarding any of the transactions contemplated by
    this Agreement.

 2. HSR Filings

    . In addition to and without limiting Purchaser's covenants contained in
    Section 5.01 above, Purchaser will (a) take promptly all actions necessary
    to make the filings required of Purchaser or its Affiliates under the HSR
    Act and in any event no later than seven (7) days following the date hereof,
    (b) comply at the earliest practicable date with any request for additional
    information received by Purchaser or its Affiliates from the Federal Trade
    Commission or the Antitrust Division of the Department of Justice pursuant
    to the HSR Act and (c) cooperate with the Company in connection with the
    Company's filing under the HSR Act and in connection with resolving any
    investigation or other inquiry concerning the transactions contemplated by
    this Agreement commenced by either the Federal Trade Commission or the
    Antitrust Division of the Department of Justice or state attorneys general.
    Purchaser shall pay the Filing Fee, if any, required under the HSR Act.

 3. Investigation by the Company

    . Purchaser will provide the Company and their respective Representatives
    with such documentation, data and other information as the Company may
    reasonably request in order to verify Purchaser's representations and
    warranties set forth in Section 3.07 above, but only to the extent that
    furnishing any such documentation,

    <page>data or information would not violate any Law, Order, Contract or
    License applicable to Purchaser.

 4. No Solicitation

    . Purchaser will, for a period of eighteen (18) months following the Closing
    Date, except as expressly permitted or required by Article IX of this
    Agreement, refrain from, either alone or in conjunction with any other
    Person, directly or indirectly, through its present of future Affiliates,
    soliciting for hire any employee of the Company or any Affiliate of the
    Company; provided, however, that Purchaser shall not be prohibited from
    soliciting for employment any Person whose employment with the Company or
    any of its Affiliates terminated prior to such solicitation.

 5. Collection of Gaming Chips and Tokens

    . Purchaser shall redeem, in its capacity as the Company's agent if
    Purchaser has not elected to acquire such chips and tokens pursuant to
    Section 1.01(b)(x) hereof, any gaming chips or tokens (from any series in
    use as of or prior to the Transfer Time) of the Company relating to the use
    and operation of the Business, which are presented by patrons of the
    Business or Purchaser for payment within the applicable Missouri statutory
    time periods for such redemptions. The Company's gaming chips and tokens
    redeemed by Purchaser shall be reimbursed, at Purchaser's election, as often
    as weekly for the first 30 Business Days following the Closing Date, and
    thereafter as often as monthly, by the Company, upon delivery by Purchaser
    to the Company of such gaming chips and tokens being redeemed. The Company
    agrees to make arrangements for the additional redemption of its gaming
    chips and tokens as may be required by Missouri law.

 6. Valet Parking

    . At the Transfer Time, an authorized representative of the Company shall
    perform the following functions for all motor vehicles that were checked and
    placed in the care of the Company: (i) mark all motor vehicles with a
    sticker or tape; (ii) prepare a report with respect to any damages to such
    vehicles; (iii) prepare an inventory of such vehicles ("Inventoried
    Vehicles") indicating the check number applicable thereto; and (iv) transfer
    control of the Inventoried Vehicles to an authorized representative of
    Purchaser and secure a receipt for the Inventoried Vehicles. Thereafter,
    Purchaser shall be responsible for the Inventoried Vehicles, provided that
    the Company shall be liable to the owners of such Inventoried Vehicles with
    respect to any damages occurring as a result of actions taken by the Company
    and its employees prior to the Transfer Time (including, without limitation,
    damages (as a result of actions taken by the Company and its employees) set
    forth in the damage report) or items missing from or damaged in such
    Inventoried Vehicles and such liability shall be a Retained Liability for
    the purposes of this Agreement, to the extent that Purchaser is able to
    prove that such items were missing or damaged prior to the Transfer Time.

 7. Return of Books and Records

    . Following the Closing Date, upon the request of the Company, Purchaser
    shall return to the Company all Books and Records relating to the Company
    that are not used primarily in the conduct of the Business, including,
    without limitation, the Books and Records relating to the businesses of
    Parent or its Affiliates (other than the Company).

 8. Use of Transferred Intellectual Property

    . Purchaser agrees that neither it nor any of its Affiliates shall use any
    portion of the Transferred Intellectual Property that prior to

    <page>the Closing Date constituted proprietary property of the Company in
    its operations in Clark County, Nevada.

 9. Fulfillment of Conditions

. Purchaser (a) will execute and deliver at the Closing each certificate,
document and instruments that Purchaser is hereby required to execute and
deliver as a condition to the Closing, (b) will as promptly as practicable
affirmatively take all steps necessary or desirable and proceed diligently and
in good faith (i) to satisfy each other condition to the obligations of the
Company contained in this Agreement and (ii) to consummate all of the
transactions contemplated in this Agreement, and (c) will not take or fail to
take any action that could reasonably be expected to result in the
nonfulfillment of any obligation of the Company or Purchaser contained in this
Agreement.



CONDITIONS TO OBLIGATIONS OF PURCHASER

The obligations of Purchaser hereunder to purchase the Assets are subject to the
fulfillment, at or before the Closing, of each of the following conditions (all
or any of which may be waived in whole or in part by Purchaser in its sole
discretion):

 1.  Representations and Warranties

     . The representations and warranties made by the Company and Parent in this
     Agreement shall be true and correct, in all respects, on and as of the
     Closing Date as though made on and as of the Closing Date or, in the case
     of representations and warranties made as of a specified date earlier than
     the Closing Date, on and as of such earlier date, except in each case as
     could not, either individually or in the aggregate, reasonably be expected
     to have a Material Adverse Effect; provided, however, that for the purposes
     of determining the accuracy of such representations and warranties, all
     "Material Adverse Effect" qualifications and other materiality
     qualifications, and any similar qualifications, contained in such
     representations and warranties shall be disregarded.

 2.  Performance

     . The Company and Parent shall have performed and complied with the
     agreements, covenants and obligations required by this Agreement to be so
     performed or complied with by the Company, as the case may be, at or before
     the Closing, except in each case as could not, individually or in the
     aggregate, reasonably be expected to have a Material Adverse Effect.

 3.  Officers' Certificates

     . The Company and Parent shall have delivered to Purchaser a certificate,
     dated the Closing Date and executed in the name and on behalf of the
     Company by an executive officer of the Company and on behalf of the Parent
     by an executive officer of the Parent, substantially in the form and to the
     effect of Exhibit C hereto, and certificates, dated the Closing Date and
     executed by the Secretary of the Company and the Secretary of Parent,
     substantially in the form and to the effect of Exhibit D hereto.

 4.  Orders and Laws

     . There shall not be in effect at the time of Closing any Order or Law
     restraining, enjoining or otherwise prohibiting or making illegal the
     consummation of any of the transactions contemplated by this Agreement.

 5.  <page>Regulatory Consents and Approvals

     . All consents, approvals, actions, orders or authorizations of, all
     registrations, declarations or filings with and all notices to any
     Governmental or Regulatory Authority necessary to permit Purchaser and the
     Company to perform their respective obligations under this Agreement and to
     consummate the transactions contemplated hereby shall have been duly
     obtained, made or given and shall be in full force and effect, and all
     terminations or expirations of waiting periods imposed by any Governmental
     or Regulatory Authority necessary for the consummation of the transactions
     contemplated by this Agreement, including under the HSR Act, shall have
     occurred, except for such consents, approvals, actions, orders or
     authorizations the failure of which to obtain could not be reasonably
     expected to have a Material Adverse Effect.

 6.  Consummation of Related Transaction

     . The transactions contemplated by the St. Charles Riverfront Station, Inc.
     Agreement shall be consummated substantially concurrently with the
     consummation of the transactions contemplated hereby.

 7.  Deliveries

     . The Company shall have delivered to Purchaser the General Assignment and
     other Assignment Instruments.

 8.  Title Insurance and Environmental Reports

     . Purchaser shall have received (a) the Title Policy (as defined and
     described in Section 4.08 hereof) and (b) recently completed Phase I
     environmental assessment reports with respect to the Real Property.

 9.  Consents.

     With respect to each Contract set forth in Section 6.09 of the Disclosure
     Schedule, the Company shall have obtained and delivered to Purchaser a
     consent from the relevant third parties to the extent required for the
     assignment of such Contract to Purchaser.

 10. Absence of Material Adverse Effect

. Since the date hereof, there shall not have occurred any Material Adverse
Effect or any events or series of events that constitute a Material Adverse
Effect.



CONDITIONS TO OBLIGATIONS OF THE COMPANY

The obligations of the Company hereunder to sell the Assets are subject to the
fulfillment, at or before the Closing, of each of the following conditions (all
or any of which may be waived in whole or in part by the Company in its sole
discretion):

 1. Representations and Warranties

    . The representations and warranties made by Purchaser in this Agreement
    shall be true and correct in all material respects on and as of the Closing
    Date as though made on and as of the Closing Date or, in the case of
    representations and warranties made as of a specified date earlier than the
    Closing Date, on and as of such earlier date, except in each case as could
    not, either individually or in the aggregate, reasonably be expected to have
    a Material Adverse Effect; provided, however, that for the purposes of
    determining the accuracy of such representations and warranties, all
    "Material Adverse Effect"

    <page>qualifications and other materiality qualifications, and any similar
    qualifications, contained in such representations and warranties shall be
    disregarded..

 2. Performance

    . Purchaser shall have performed and complied with, in all material
    respects, the agreements, covenants and obligations required by this
    Agreement to be so performed or complied with by Purchaser at or before the
    Closing.

 3. Officers' Certificates

    . Purchaser and ACI shall have delivered to the Company certificates, dated
    the Closing Date and executed in the name and on behalf of Purchaser and ACI
    by the executive officer of Purchaser and ACI, respectively, substantially
    in the form and to the effect of Exhibit E-1 and Exhibit E-2 hereto, and
    certificates, dated the Closing Date and executed by the Secretary of
    Purchaser and ACI, respectively, substantially in the form and to the effect
    of Exhibit F-1 and Exhibit F-2 hereto.

 4. Orders and Laws

    . There shall not be in effect at the time of Closing any Order or Law
    restraining, enjoining or otherwise prohibiting or making illegal the
    consummation of any of the transactions contemplated by this Agreement.

 5. Regulatory Consents and Approvals

    . All consents, approvals and actions of, filings with and notices to any
    Governmental or Regulatory Authority necessary to permit the Company and
    Purchaser to materially perform their obligations under this Agreement and
    to consummate the transactions contemplated hereby, shall have been duly
    obtained, made or given, shall be in full force and effect and shall be in
    form and substance satisfactory to the Company and not subject to any
    material condition or contingency and all terminations or expirations of
    waiting periods imposed by any Governmental or Regulatory Authority
    necessary for the consummation of the transactions contemplated by this
    Agreement, including under the HSR Act, shall have occurred.

 6. Consummation of Related Transaction

    . The transactions contemplated by the Kansas City Station Corporation
    Agreement shall be consummated substantially concurrently with the
    consummation of the transactions contemplated hereby.

 7. Deliveries

    . Purchaser shall have delivered the Assumption Agreement and other
    Assumption Instruments.

 8. Required Consents

. The third party consents listed in Section 6.09 of the Disclosure Schedule
shall have been obtained and shall not have been revoked.



TAX MATTERS AND POST-CLOSING TAXES


 1. Transfer Taxes and Transfer Fees

    . The Company shall pay all sales, use, transfer, real property transfer,
    recording, stock transfer and other similar taxes and fees (other than Taxes
    of Purchaser and its Affiliates based upon or measured by net income or
    gains) ("Transfer Taxe s") arising out of or in connection with the
    transactions effected pursuant to this

    <page>Agreement, and shall indemnify, defend, and hold harmless Purchaser
    and its Affiliates with respect to such Transfer Taxes. The Company and
    Purchaser shall equally share the costs of Gaming Device transfer fees. The
    Company shall file all necessary documentation and Tax Returns with respect
    to such Transfer Taxes.

 2. Tax Indemnification

    .

     b. Subject to Section 1.06, after the Closing Date, the Company and Parent
        will indemnify and hold harmless Purchaser from and against any and all
        claims, actions, causes of action, liabilities, losses, damages, and
        reasonable out-of-pocket expenses and costs resulting from, arising out
        of or relating to any Taxes of, or with respect to, the Company
        (including, without limitation, any Tax liability that arises solely by
        reason of Company being severally liable for any Tax of any federal or
        state or local consolidated or combined group of which it is a member
        pursuant to Treasury Regulation Sec. 1.1502-6 or any analogous state or
        local Tax provision) or with respect to the income, assets or operation
        of the Business or the Assets for all taxable periods ending on or
        before the Closing Date and that portion of any taxable period including
        and ending on the Closing Date that ends on or after the Closing Date
        (determined as if the relevant period ended on the Closing Date) in
        excess of the amount of such Taxes shown as Accrued Expenses on the
        Closing Balance Sheet.
     c. Purchaser will be responsible for and indemnify and hold the Company
        harmless against any all liabilities with respect to Taxes relating to
        the Assets for all taxable periods beginning on the Closing Date and
        ending after the Closing Date other than to the extent such Taxes relate
        to or result from a breach of a representation set forth in Section
        2.06, and other than Taxes for which the Company is responsible pursuant
        to Sections 1.06, 8.01 and 8.02(a) above.
     d. For purposes of clarification, the obligations of the Company, Parent
        and Purchaser pursuant to this Section 8.02 shall not be subject to the
        limits contained in Section 11.01(c)(i) hereof.

 3. Tax Cooperation

    . After the Closing Date, the Company and Parent will cooperate with
    Purchaser, and Purchaser will cooperate with the Company and Parent, in the
    preparation of all Tax Returns and will provide (or cause to be provided)
    any records and other information the other so requests, and will provide
    access to, and the cooperation of its auditors. The Company and Parent will
    cooperate with Purchaser and Purchaser will cooperate with the Company and
    Parent in connection with any Tax investigation, audit or other proceeding.

 4. Notification of Proceedings; Control

. The Company shall have the right to control any audit or examination relating
to Taxes by any taxing authority, initiate any claim for refund, file any
amended return, contest, resolve and defend against any assessment, notice of
deficiency or other adjustment or proposed adjustment relating or with respect
to any Taxes of any company for which the Company is responsible pursuant to
Section 8.02 and shall be entitled to all refunds with respect to such taxes.

<page>



EMPLOYEE BENEFITS MATTERS

 1. Offer of Employment

    .

     b. The parties hereto intend that there shall be continuity of employment
        with respect to all of the employees of the Business. Subject to
        Purchaser's (or its Affiliates') ordinary ninety-day orientation period,
        Purchaser shall offer employment at will, commencing on the Closing
        Date, to all employees, including those on vacation, leave of absence or
        disability, who were employed by the Business immediately prior to
        Closing, on substantially the same terms in the aggregate (including
        salary, fringe benefits, job responsibility and location but excluding
        employee stock ownership and incentive plans) as those provided to
        similar employees of Purchaser (or its Affiliates) immediately prior to
        Closing to the extent permitted under applicable law. Those persons who
        accept Purchaser's offer of employment and commence working with
        Purchaser on the Closing Date shall hereafter be referred to as
        "Transferred Employees." The parties hereto agree that nothing in this
        Agreement shall limit Purchaser's ability after the Closing Date to
        modify or terminate (i) the employment of any Transferred Employee or
        (ii) any benefit policy, plan or program offered to or covering any
        Transferred Employee.
     c. Prior to, or in connection with, the Closing, Purchaser shall take no
        action to cause the Company or the Business to terminate the employment
        of any employee of the Business, and neither the Company nor the
        Business shall be under any obligation to terminate any employee of the
        Business prior to or on the Closing Date. Purchaser shall be liable for
        any amounts to which any employee of the Business may become entitled
        pursuant to any employment or severance contract as a result of, or in
        connection with, the sale of the Business hereunder. Purchaser agrees
        that it will not take any action which would give rise to liability
        under WARN or any similar state, local or federal Law or regulation.

 2. Welfare Plans -- Claims Incurred; Pre-Existing Conditions

    .

     b. Notwithstanding any provision of this Agreement to the contrary, the
        Company shall retain responsibility for and continue to pay all medical,
        life insurance, disability and other welfare plan expenses and benefits
        for each Transferred Employee with respect to claims incurred by such
        Transferred Employees or their covered dependents prior to the Closing
        Date. Notwithstanding any provision of this Agreement to the contrary,
        expenses and benefits with respect to claims incurred by Transferred
        Employees or their covered dependents on or after the Closing Date shall
        be the responsibility of Purchaser. For purposes of this paragraph, a
        claim is deemed incurred when the services that are the subject of the
        claim are performed; in the case of life insurance, when the death
        occurs, in the case of long-term disability benefits, when the
        disability occurs and, in the case of a hospital stay, when the employee
        first enters the hospital.
     c. With respect to any welfare benefit plans (as defined in Section 3(1) of
        ERISA) maintained by Purchaser for the benefit of Transferred Employees
        on and after the

    <page>Closing Date, Purchaser shall (i) use commercially reasonable efforts
    to cause there to be waived any pre-existing condition limitations (other
    than those limitations existing under the Company's welfare benefit plans)
    and (ii) give effect, in determining any deductible and maximum
    out-of-pocket limitations, to claims incurred and amounts paid by, and
    amounts reimbursed to, such employees with respect to similar plans
    maintained by the Company (and its Affiliates) for their benefit immediately
    prior to the Closing Date.

 3. Vacation

    . With respect to any accrued but unused vacation time to which any
    Transferred Employee is entitled pursuant to the vacation policy applicable
    to such employee immediately prior to the Closing Date (the "Vacation
    Policy"), Purchaser shall allow such Transferred Employee to use such
    accrued vacation, subject to the terms and conditions of Purchaser's
    vacation policy; provided, however, that if Purchaser deems it necessary to
    disallow such Transferred Employee from taking such accrued vacation,
    Purchaser shall be liable for and pay in cash to each such Transferred
    Employee an amount equal to such vacation time in accordance with terms of
    the Vacation Policy; provided, further, that Purchaser shall be liable for
    and pay in cash an amount equal to any remaining accrued vacation time to
    any Transferred Employee whose employment terminates for any reason prior to
    the close of business on the last calendar day of the year during which the
    Closing Date occurs.

 4. Service Credit

    . Purchaser will provide, for the purposes of eligibility and vesting (but
    not for benefit accrual) each Transferred Employee with credit for all
    service with the Company and its Affiliates to the extent possible under
    each employee benefit plan, program, or arrangement of Purchaser or its
    Affiliates in which such employee is eligible to participate; provided,
    however, that in no event shall any employee be entitled to any credit to
    the extent that it would result in a duplication of benefits with respect to
    the same period of service.

 5. Company's Benefit Plans

    . Except as provided in this Agreement, the parties hereto agree that
    Purchaser shall not assume any Benefit Plan and the Company shall retain and
    be responsible for any cost, expense, liability, damage or obligation
    relating to any Benefit Plan, whether arising before, on or after the
    Closing Date.

 6. COBRA Matters

. The Company agrees to provide and be fully responsible for the continuation
coverage required by Section 4980B of the Code and Sections 601 through 608 of
ERISA ("COBRA") for all employees and former employees of the Company and their
covered beneficiaries who incurred or will incur a qualifying event prior to the
Closing Date, or will incur a qualifying event as a result of the consummation
of the transactions contemplated herein, and who are entitled to COBRA coverage
as a result thereof.



SURVIVAL OF REPRESENTATIONS

 1. Survival of Representations, Warranties, Covenants and Agreements

    . Except for (i) this Article X, Sections 2.06, 5.05, 5.06, 5.07, and 5.08
    above, Articles VIII and IX above, Sections 14.03, 14.04 and 14.07 below and
    the Company's agreements and covenants with respect to Retained Liabilities,
    which shall survive and remain enforceable indefinitely, (ii)

    <page>Sections 4.06, 4.11 and 5.04 which shall survive for the period set
    forth therein, and (iii) Sections 2.10 and 2.15 which shall survive and
    remain enforceable for a period of five (5) years following the Closing
    Date, the representations, warranties, agreements and covenants contained in
    this Agreement shall survive the Closing for a period of eighteen (18)
    months following the Closing Date, after which time there shall be no
    liability in respect thereof on the part of either party or its officers,
    directors, employees, agents and Affiliates.

 2. No Other Representations

. Notwithstanding anything to the contrary contained in this Agreement, but
subject to Section 10.01 above, it is the explicit intent of each party hereto
that the Company and Purchaser are making no representation or warranty
whatsoever, express or implied, except those representations and warranties
contained in Article II above and in any certificate delivered pursuant to
Section 6.03 above. It is understood that, except to the extent otherwise
expressly provided herein, Purchaser takes the Assets "as is" and "where is." In
particular, the Company and Parent make no representation or warranty to
Purchaser with respect to the information set forth in the Wasserstein Perella &
Co., Inc. offering memorandum relating to the Company, or (y) any financial
projection or forecast relating to the Company. With respect to any projection
or forecast delivered by or on behalf of the Company to Purchaser, Purchaser
acknowledges that (i) there are uncertainties inherent in attempting to make
such projections and forecasts, (ii) it is familiar with such uncertainties,
(iii) it is taking full responsibility for making its own evaluation of the
adequacy and accuracy of all such projections and forecasts furnished to it and
(iv) it shall have no claim against the Company or Parent with respect thereto.



INDEMNIFICATION

 1. Other Indemnification

    .

     b. Subject to paragraph (c) of this Section and the other Sections of this
        Article XI, the Company and Parent shall jointly and severally indemnify
        the Purchaser Indemnified Parties in respect of, and hold it harmless
        from and against, any and all Losses suffered, incurred or sustained by
        any of them or to which any of them becomes subject, resulting from,
        arising out of or relating to (i) any breach of representation or
        warranty or nonfulfillment of or failure to perform any covenant or
        agreement on the part of the Company or Parent contained in this
        Agreement, or (ii) a Retained Liability;
     c. Subject to the other Sections of this Article XI, Purchaser shall
        indemnify the Company Indemnified Parties in respect of, and hold each
        of them harmless from and against, any and all Losses suffered, incurred
        or sustained by any of them or to which any of them becomes subject,
        resulting from, arising out of or relating to (i) any breach of
        representation or warranty or nonfulfillment of or failure to perform
        any covenant or agreement on the part of Purchaser contained in this
        Agreement or (ii) an Assumed Liability;
     d. Notwithstanding anything to the contrary contained in this Agreement, no
        amounts of indemnity shall be payable as a result of any claim in
        respect of a Loss arising under

    <page>paragraph (a)(i) or (b)(i), as applicable, of Section 11.01 (other
    than a claim based on fraud or willful misconduct or for or with respect
    breaches of Section 2.06 hereof or claims under Article VIII hereof):

    (i) unless, until and then only to the extent that the Purchaser Indemnified
    Parties or the Company Indemnified Parties, as applicable, have suffered,
    incurred, sustained or become subject to Losses referred to in such
    paragraph in excess of one hundred thousand dollars ($100,000) in the
    aggregate;

    (ii) unless and to the extent that the Purchaser Indemnified Parties and the
    Purchaser Indemnified Parties as defined in the Kansas City Station
    Corporation Agreement or the Company Indemnified Parties and the Company
    Indemnified Parties as defined in the Kansas City Station Corporation
    Agreement, as applicable, have not received payments in respect of claims
    made under Section 11.01(a)(i) of this Agreement and the Kansas City Station
    Corporation Agreement or Section 11.01(b)(i) of this Agreement and the
    Kansas City Station Corporation Agreement, respectively, in excess of Twenty
    Million Dollars ($20,000,000) in the aggregate;

    (iii) unless the Indemnified Party has given the Indemnifying Party a Claim
    Notice or Indemnity Notice, as applicable, with respect to such claim,
    setting forth in reasonable detail the specific facts and circumstances
    pertaining thereto, (A) as soon as practical following the time at which the
    Indemnified Party discovered or reasonably should have discovered such claim
    (except to the extent the Indemnifying Party is not prejudiced by any delay
    in the delivery of such notice) and (B) in any event prior to the applicable
    Cut-off Date; or

    (iv) to the extent that the Indemnified Party had a reasonable opportunity,
    but failed, in good faith to mitigate such Loss, including, without
    limitation, to the failure to use commercially reasonable efforts to recover
    under a policy of insurance or under a contractual right of set off or
    indemnity.

 2. Method of Asserting Claim

    . All claims for indemnification by any Indemnified Party under
    Section 11.01 will be asserted and resolved as follows:

     b. In the event any claim or demand in respect of which an Indemnified
        Party might seek indemnity under Section 11.01 is asserted against or
        sought to be collected from such Indemnified Party by a Person other
        than the Company, Parent, ACI, Purchaser or any Affiliate of the Company
        or of Purchaser (a "Third Party Claim"), the Indemnified Party shall
        deliver a Claim Notice with reasonable promptness to the Indemnifying
        Party. The Indemnifying Party will notify the Indemnified Party as soon
        as practicable within the Dispute Period whether the Indemnifying Party
        disputes its liability to the Indemnified Party under Section 11.01 and
        whether the Indemnifying Party desires, at its sole cost and expense, to
        defend the Indemnified Party against such Third Party Claim, provided
        that failure to give such notice shall not relieve the Indemnifying
        Party of its obligations hereunder except to the extent it shall have
        been prejudiced by such failure.
         i.   If the Indemnifying Party notifies the Indemnified Party within
              the Dispute Period that the Indemnifying Party desires to defend
              the Indemnified Party with
        
              <page>respect to the Third Party Claim pursuant to this Section
              11.02(a), then the Indemnifying Party will have the right to
              defend, at the sole cost and expense of the Indemnifying Party,
              such Third Party Claim by all appropriate proceedings, which
              proceedings will be vigorously and diligently prosecuted by the
              Indemnifying Party to a final conclusion or will be settled at the
              discretion of the Indemnifying Party. The Indemnifying Party will
              have full control of such defense and proceedings, including that
              if requested by the Indemnifying Party, the Indemnified Party
              will, at the sole cost and expense of the Indemnifying Party,
              reasonably cooperate with the Indemnifying Party and its counsel
              in contesting any Third Party Claim that the Indemnifying Party
              elects to contest, or, if appropriate and related to the Third
              Party Claim in question, in making any counterclaim against the
              Person asserting the Third Party Claim, or any cross-complaint
              against any Person (other than the Indemnified Party or any of its
              Affiliates); provided that the Indemnified Party may participate
              in such settlement or defense through counsel chosen by such
              Indemnified Party and paid at its own expense; and provided
              further that, if in the opinion of counsel for such Indemnified
              Party, there is a reasonable likelihood of a conflict of interest
              between the Indemnifying Party and the Indemnified Party, the
              Indemnifying Party shall be responsible for reasonable fees and
              expenses of one counsel to such Indemnifying Party in connection
              with such defense. Notwithstanding the foregoing, the Indemnified
              Party may retain or take over the control of the defense or
              settlement of any Third Party Claim the defense of which the
              Indemnifying Party has elected to control if the Indemnified Party
              irrevocably waives its right to indemnity under Section 11.01 with
              respect to such Third Party Claim.
        
         ii.  If the Indemnifying Party fails to notify the Indemnified Party
              within the Dispute Period that the Indemnifying Party desires to
              defend the Third Party Claim pursuant to Section 11.02(a), then
              the Indemnified Party will have the right to defend, at the sole
              cost and expense of the Indemnifying Party, the Third Party Claim
              by all appropriate proceedings, which proceedings will be
              vigorously and diligently prosecuted by the Indemnified Party to a
              final conclusion or will be settled at the discretion of the
              Indemnified Party (with the consent of the Indemnifying Party,
              which consent will not be unreasonably withheld). The Indemnified
              Party will have full control of such defense and proceedings,
              including (except as provided in the immediately preceding
              sentence) any settlement thereof; provided, however, that if
              requested by the Indemnified Party, the Indemnifying Party will,
              at the sole cost and expense of the Indemnifying Party, cooperate
              with the Indemnified Party and its counsel in contesting any Third
              Party Claim which the Indemnified Party is contesting, or, if
              appropriate and related to the Third Party Claim in question, in
              making any counterclaim against the Person asserting the Third
              Party Claim, or any cross-complaint against any Person (other than
              the Indemnifying Party or any of its Affiliates). Notwithstanding
              the foregoing provisions of this clause (ii), if the Indemnifying
              Party has notified the Indemnified Party within the Dispute Period
              that the Indemnifying Party disputes its liability hereunder to
              the Indemnified Party with respect to such Third Party Claim and
              if such dispute is resolved in favor of the Indemnifying Party in
              the manner provided in clause (iii) below, the Indemnifying Party
              will not be required to bear the costs and expenses of the
              Indemnified Party's defense pursuant to this clause (ii) or of the
              Indemnifying Party's participation therein at the Indemnified
              Party's request, and the Indemnified Party will reimburse the
        
              <page>Indemnifying Party in full for all reasonable costs and
              expenses incurred by the Indemnifying Party in connection with
              such litigation. The Indemnifying Party may retain separate
              counsel to represent it in, but not control, any defense or
              settlement controlled by the Indemnified Party pursuant to this
              clause (ii), and the Indemnifying Party will bear its own costs
              and expenses with respect to such participation.
        
         iii. If the Indemnifying Party notifies the Indemnified Party that it
              does not dispute its liability to the Indemnified Party with
              respect to the Third Party Claim under Section 11.02 or fails to
              notify the Indemnified Party within the Dispute Period whether the
              Indemnifying Party disputes its liability to the Indemnified Party
              with respect to such Third Party Claim, the Loss arising from such
              Third Party Claim will be conclusively deemed a liability of the
              Indemnifying Party under Section 11.01 and the Indemnifying Party
              shall pay the amount of such Loss to the Indemnified Party on
              demand following the final determination thereof. If the
              Indemnifying Party has timely disputed its liability with respect
              to such claim, the Indemnifying Party and the Indemnified Party
              will proceed in good faith to negotiate a resolution of such
              dispute, and if not resolved through negotiations within the
              Resolution Period, such dispute shall be resolved by arbitration
              in accordance with paragraph (c) of this Section 11.02.
    
     c. In the event any Indemnified Party should have a claim under
        Section 11.02 against any Indemnifying Party that does not involve a
        Third Party Claim, the Indemnified Party shall deliver an Indemnity
        Notice with reasonable promptness to the Indemnifying Party. If the
        Indemnifying Party notifies the Indemnified Party that it does not
        dispute the claim described in such Indemnity Notice or fails to notify
        the Indemnified Party within the Dispute Period whether the Indemnifying
        Party disputes the claim described in such Indemnity Notice, the Loss
        arising from the claim specified in such Indemnity Notice will be
        conclusively deemed a liability of the Indemnifying Party under
        Section 11.01 and the Indemnifying Party shall pay the amount of such
        Loss to the Indemnified Party on demand following the final
        determination thereof. If the Indemnifying Party has timely disputed its
        liability with respect to such claim, the Indemnifying Party and the
        Indemnified Party will proceed in good faith to negotiate a resolution
        of such dispute, and if not resolved through negotiations within the
        Resolution Period, such dispute shall be resolved by arbitration in
        accordance with paragraph (c) of this Section 11.02.
     d. Any dispute submitted to arbitration pursuant to this Section 11.02
        shall be finally and conclusively determined by the decision of a panel
        of three arbitrators (hereinafter sometimes called the "Board of
        Arbitration") selected as herein provided. Each of the Indemnified Party
        and the Indemnifying Party shall select one (1) member and the third
        member shall be selected by mutual agreement of the other members, or if
        the other members fail to reach agreement on a third member within
        twenty (20) days after their selection, such third member shall
        thereafter be selected by the American Arbitration Association (the
        "AAA") upon application made to it jointly by the Indemnified Party and
        the Indemnifying Party for a third member possessing expertise or
        experience appropriate to the dispute. Within 120 days of the selection
        of the Board of Arbitration, the Indemnified Party and the Indemnifying
        Party shall meet in Las Vegas, Nevada with such Board of Arbitration at
        a place and time designated by such Board of Arbitration after
        consultation with such parties and present their respective
    
        <page>positions on the dispute. The arbitration proceeding shall be held
        in accordance with the rules for commercial arbitration of the AAA in
        effect on the date of the initial request for appointment of the Board
        of Arbitration, that gave rise to the dispute to be arbitrated (as such
        rules are modified by the terms of this Agreement or may be further
        modified by mutual agreement of the parties). Each party shall have no
        longer than five (5) days to present its position, the entire
        proceedings before the Board of Arbitration shall be no more than ten
        consecutive days, and the decision of the Board of Arbitration shall be
        made in writing no more than thirty (30) days following the end of the
        proceeding. Such an award shall be a final and binding determination of
        the dispute and shall be fully enforceable as an arbitration decision in
        any court having jurisdiction and venue over such parties. The
        prevailing party (as determined by the Board of Arbitration) shall in
        addition be awarded by the Board of Arbitration such party's own
        attorneys' fees and expenses in connection with such proceeding. The
        non-prevailing party (as determined by the Arbitrator) shall pay the
        Board of Arbitration's fees and expenses.
    
     e. In the event of any claim for indemnity under Section 11.02(a),
        Purchaser agrees to give the Company and its Representatives reasonable
        access to the Books and Records and employees of the Company in
        connection with the matters for which indemnification is sought to the
        extent the Company reasonably deems necessary in connection with its
        rights and obligations under this Article XI.

 3. Exclusivity

. After the Closing, to the extent permitted by Law, the indemnities set forth
in Article VIII and this Article XI shall be the exclusive remedies of
Purchaser, Parent and the Company and their respective officers, directors,
employees, agents and Affiliates for any misrepresentation, breach of warranty
or nonfulfillment or failure to be performed of any covenant or agreement
contained in this Agreement, and the parties shall not be entitled to a
rescission of this Agreement or to any further indemnification rights or claims
of any nature whatsoever in respect thereof, all of which the parties hereto
hereby waive; provided, however, that no party hereto shall be deemed to have
waived any rights, claims, causes of action or remedies if and to the extent
such rights, claims, causes of action or remedies may not be waived under
applicable law or actual fraud or intentional misrepresentation is proven on the
part of a party by another party hereto.



TERMINATION

 1. Termination

    . This Agreement may be terminated, and the transactions contemplated hereby
    may be abandoned:

     b. at any time before the Closing, by mutual written agreement of the
        Company and Purchaser;
     c. at any time before the Closing without liability to the terminating
        party, by the Company or the Purchaser, in the event that any Order or
        Law becomes effective restraining, enjoining or otherwise prohibiting or
        making illegal the consummation of any of the transactions
    
        <page>contemplated by this Agreement upon notification of the
        non-terminating party by the terminating party and the terminating party
        is not then in material breach of this Agreement;
    
     d. at any time before the Closing, by Company or Purchaser in the event of
        a material breach of this Agreement by the non-terminating party if such
        non-terminating party fails to cure such non-compliance or breach within
        ten (10) Business Days following notification thereof by the terminating
        party;
     e. at any time after the date that is ninety (90) days following the
        Effective Date (the "Initial Term"), without liability to the
        terminating party, upon notification of the non-terminating party by the
        terminating party if the Closing shall not have occurred on or before
        such date and such failure to consummate is not caused by a breach of
        this Agreement by the terminating party; provided that the Company may
        in its sole and absolute discretion extend such period for up to three
        additional thirty (30) day extension periods upon five (5) Business
        days' written notice to Purchaser prior to the then applicable
        termination date; and provided, further, that if the sole condition that
        remains unsatisfied as of the expiration of the then applicable term
        (other than deliveries of closing certificates and other Closing
        documents) is the receipt of a Class A license from the Commission and
        Purchaser demonstrates to the reasonable satisfaction of the Company
        that (x) it has sufficient cash on hand and/or availability under credit
        facilities to pay the Purchase Price and make all other necessary
        payments of fees and expenses in connection with the transactions
        contemplated by this Agreement and (y) it is using commercially
        reasonable efforts to obtain such license and there are no facts known
        to Purchaser or the Company that could be reasonably expected to result
        in the failure to obtain such license, Purchaser may extend such period
        for up to three additional thirty (30) day extension periods by
        providing written notice to the Company on or before the date that is no
        more than ten (10) Business Days and no less than five (5) Business Days
        prior to the then applicable termination date.

 2. Effect of Termination

. If this Agreement is validly terminated pursuant to the provisions of Section
12.01 above, this Agreement will forthwith become null and void, and, except as
set forth in the next sentence, there will be no liability or obligation on the
part of Parent, the Company, Purchaser or ACI (or any of their respective
officers, directors, employees, agents or other representatives or Affiliates),
except that the provisions of Sections 14.02, 14.03, 14.04 and 14.07 below will
continue to apply following any such termination. Notwithstanding any other
provision in the Agreement to the contrary, upon any termination of this
Agreement by any party pursuant to Section 12.01(c), the non-terminating party
shall remain liable to the terminating party for any and all willful breaches of
this Agreement and the terminating party may seek such remedies, including
damages and attorneys' fees, as are provided in this Agreement or as are
otherwise available at Law or in equity.



DEFINITIONS

 1. Defined Terms

    . As used in this Agreement, the following defined terms have the meanings
    indicated below:

    <page>"Accounts Payable" has the meaning ascribed to it in Section 1.02(a).

    "Accounts Receivable" has the meaning ascribed to it in Section 1.01(a).

    "Accrued Expenses" has the meaning ascribed to it in Section 1.02(a).

    "ACI" has the meaning ascribed to it in the forepart of this Agreement.

    "Acquisition Proposal" has the meaning ascribed to it in Section 4.07.

    "Actions or Proceedings" means any action, suit, proceeding, arbitration or
    Governmental or Regulatory Authority investigation.

    "Affiliate" means any Person that directly, or indirectly through one or
    more intermediaries, controls or is controlled by or is under common control
    with the Person specified. For purposes of this definition, control of a
    Person means the power, direct or indirect, to direct or cause the direction
    of the management and policies of such Person whether by Contract or
    otherwise and, in any event and without limitation of the previous sentence,
    any Person owning ten percent (10%) or more of the voting securities of
    another Person shall be deemed to control that Person.

    "Agreement" means this Asset Purchase Agreement and the Exhibits, the
    Disclosure Schedule and the Schedules hereto and the certificates delivered
    in accordance with Sections 6.03 and 7.03, as the same shall be amended from
    time to time.

    "Assets" has the meaning ascribed to it in Section 1.01(a).

    "Assignment Instruments" has the meaning ascribed to it in Section 1.04.

    "Assumed Liabilities" has the meaning ascribed to it in Section 1.02(a).

    "Assumption Agreement" has the meaning ascribed to it in Section 1.04.

    "Assumption Instruments" has the meaning ascribed to it in Section 1.04.

    "Benefit Plan" means any Plan established by the Company, or any predecessor
    or Affiliate of any of the foregoing, existing at the Closing Date or at any
    time since December 31, 1997, to which the Company contributes or has
    contributed, or under which any employee, former employee or director of the
    Company or any dependent or beneficiary thereof is covered, is eligible for
    coverage or has benefit rights.

    "Board of Arbitration" has the meaning ascribed to it in Section 11.02(c).

    "Books and Records" means all files, documents, instruments, papers, books
    and records relating primarily to the Business or Condition of the Company,
    including, without limitation, financial statements, Tax Returns and related
    work papers and letters from accountants, budgets, pricing guidelines,
    ledgers, journals, deeds, title policies, minute books, stock certificates
    and books, stock transfer ledgers, Contracts, Licenses, customer lists,
    computer

    <page>files and programs, retrieval programs, operating data and plans,
    environmental studies, audits, plans, surveys, designs, models and
    specifications.

    "Business" has the meaning ascribed to it in the forepart of this Agreement.

    "Business Books and Records" has the meaning ascribed to it in
    Section 1.01(a).

    "Business Contracts" has the meaning ascribed to it in Section 1.01(a).

    "Business Customer Lists" has the meaning ascribed to it in Section 1.01(a).

    "Business Day" means a day other than Saturday, Sunday or any day on which
    banks located in the States of location of the Company's principal executive
    offices are authorized or obligated to close.

    "Business Licenses" has the meaning ascribed to it in Section 1.01(a).

    "Business or Condition of the Company" means the business, financial
    condition or results of operations of the Company.

    "CERCLA" means the Comprehensive Environmental Response, Compensation and
    Liability Act of 1980, as amended, and the rules and regulations promulgated
    thereunder.

    "Claim Notice" means written notification pursuant to Section 11.02(a) of a
    Third Party Claim as to which indemnity under Section 11.01 is sought by an
    Indemnified Party, enclosing a copy of all papers served, if any, and
    specifying the nature of and basis for such Third Party Claim and for the
    Indemnified Party's claim against the Indemnifying Party under
    Section 11.01, together with the amount or, if not then reasonably
    determinable, the estimated amount, determined in good faith, of the Loss
    arising from such Third Party Claim.

    "Closing" means the closing of the transactions contemplated by
    Section 1.04.

    "Closing Balance Sheet" has the meaning ascribed to it in Section 1.05(a).

    "Closing Date" means (a) the second Business Day after the day on which the
    last of the conditions described in Articles VI and VII hereof above has
    been obtained, made or given or has expired, as applicable, or (b) such
    other date as Purchaser and the Company mutually agree upon in writing.

    "Closing Financial Statements Delivery Date" has the meaning ascribed to it
    in Section 1.05(a).

    "Code" means the Internal Revenue Code of 1986, as amended, and the rules
    and regulations promulgated thereunder.

    "Commission" has the meaning ascribed to it in Section 1.01(a)(iv).

    "Common Stock" means the common stock, no par value, of the Company.

    <page>"Company" has the meaning ascribed to it in the forepart of this
    Agreement.

    "Company Indemnified Parties" means Parent, the Company and their respective
    officers, directors, employees, agents and Affiliates.

    "Company Plans" has the meaning ascribed to it in Section 2.09(a).

    "Company's Accountant" has the meaning ascribed to it in Section 1.05(c).

    "Contract" means any agreement, lease, license, evidence of Indebtedness,
    mortgage, indenture, security agreement or other contract.

    "Cut-off Date" means, with respect to any representation, warranty, covenant
    or agreement contained in this Agreement, the date on which such
    representation, warranty, covenant or agreement ceases to survive as
    provided in Section 11.01 , as applicable.

    "Deficiency" means the amount, if any, by which the Net Current Assets as
    determined in accordance with Section 1.05 is a negative number.

    "Determination Date" has the meaning ascribed to it in Section 1.05(c).

    "Disclosure Schedule" means the record delivered to Purchaser by the Company
    herewith and dated as of the date hereof, containing all lists,
    descriptions, exceptions and other information and materials as are required
    to be included therein by the Company pursuant to this Agreement, as said
    record may be amended, supplemented or modified by the Company at any time
    prior to the Closing without any liability to the Company other than that
    Purchaser shall have the right for five (5) Business Days after such
    amendment, supplement or modification of the Disclosure Schedule to
    terminate the Agreement based upon such amendment, supplement or
    modification of the Disclosure Schedule if such amendment, supplement or
    modification of the Disclosure Schedule reveals a matter which would have a
    Material Adverse Effect. Reference herein to the Disclosure Schedule shall
    mean and refer not only to the record itself, but to all items, documents,
    agreements and instruments referenced therein and to the content of each
    such item, document, agreement and instrument. Likewise, reference herein to
    a certain Section of the Disclosure Schedule shall refer not only to that
    portion of the Disclosure Schedule, but to the items, documents, agreements
    and instruments referenced in that Section and the contents of each such
    item, document, agreement and instrument. Further, matters disclosed for the
    purpose of one Section of the Disclosure Schedule shall constitute
    disclosure of such matters for the purposes of all other Sections of the
    Disclosure Schedule. The duplication or cross-referencing of any disclosures
    made in the Disclosure Schedule shall not, in any instance or in the
    aggregate, effect a waiver of the foregoing sentence.

    "Dispute Period" means the period ending sixty (60) days following receipt
    by an Indemnifying Party of either a Claim Notice or an Indemnity Notice.

    "EBITDA" means, with respect to any Person for any period, the earnings
    before interest, taxes, depreciation and amortization of such Person for
    such period.

    <page>"Effective Date" has the meaning ascribed to it in the forepart of
    this Agreement.

    "Environmental Claim" has the meaning ascribed to it in Section 2.15(c).

    "Environmental Law" means any federal, state, or local law, statute, code,
    ordinance, order, rule, regulation, judgment, decree, injunction, writ,
    edict, award, authorization, or other legally binding and enforceable
    requirement by any Governmental or Regulatory Authority relating to any
    environmental, health or safety matters.

    "Environmental Permits" has the meaning ascribed to it in Section 2.15(a).

    "ERISA" means the Employee Retirement Income Security Act of 1974, as
    amended, and the rules and regulations promulgated thereunder.

    "Excluded Assets" has the meaning ascribed to it in Section 1.01(b).

    "Excluded Books and Records" has the meaning ascribed to it in
    Section 1.01(b).

    "Financial Statement Date" means December 31, 1999.

    "Financial Statements" means the combined financial statements of the
    Company delivered to Purchaser pursuant to Section 2.05.

    "GAAP" means generally accepted accounting principles, consistently applied
    throughout the specified period and in the immediately prior comparable
    period.

    "Gaming Devices" means any gambling games or implements of gaming (as such
    terms are used in the applicable gaming statutes and regulations of the
    State of Missouri) that is an asset or property of the Company and is not an
    Excluded Asset.

    "General Assignment" has the meaning ascribed to it in Section 1.04.

    "Governmental or Regulatory Authority" means any court, tribunal,
    arbitrator, authority, administrative or other agency, commission, gaming
    authority, official or other authority or instrumentality of the United
    States or any state, county, city or other political subdivision.

    "Hazardous Material" means any chemical, or other material, or substance
    regulated under any Environmental Law including, without limitation, any
    which are defined as or included in the definition of "hazardous
    substances," "hazardous wastes," "hazardous materials," "infectious waste,"
    "extremely hazardous wastes," "restricted hazardous wastes," "toxic
    substances," or "toxic pollutants" or words of similar import under any
    Environmental Law.

    "HSR Act" means Section 7A of the Clayton Act (Title II of the
    Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended) and the
    rules and regulations promulgated thereunder.

    <page>"Improvements" has the meaning ascribed to it in Section 1.01(a).

    "Indebtedness" of any Person means all obligations of such Person (i) for
    borrowed money, (ii) evidenced by notes, bonds, debentures or similar
    instruments, (iii) for the deferred purchase price of goods or services
    (other than trade payables or accruals incurred in the ordinary course of
    business), (iv) under capital leases and (v) in the nature of guarantees of
    the obligations described in clauses (i) through (iv) above of any other
    Person.

    "Indemnified Party" means any Person claiming indemnification under any
    provision of Article XI.

    "Indemnifying Party" means any Person against whom a claim for
    indemnification is being asserted under any provision of Article XI.

    "Indemnity Notice" means written notification pursuant to Section 11.02(b)
    of a claim for indemnity under Article XI by an Indemnified Party,
    specifying the nature of and basis for such claim, together with the amount
    or, if not then reasonably determinable, the estimated amount, determined in
    good faith, of the Loss arising from such claim.

    "Inventoried Baggage" has the meaning ascribed to it in Section 5.06.

    "Inventoried Vehicles" has the meaning ascribed to it in Section 5.08.

    "July Agreement" has the meaning ascribed to it in the forepart of this
    Agreement.

    "Kansas City Station Corporation Agreement" means that certain agreement
    dated as of October 17, 2000 by and among Ameristar Casino Kansas City, Inc,
    a Missouri corporation, Ameristar Casinos, Inc, a Nevada corporation, Kansas
    City Station Corporation, a Missouri corporation and Station Casinos, Inc.,
    a Nevada corporation.

    "Knowledge of the Company" means the actual knowledge of the directors and
    executive officers of Parent or the Company, Parent's President of Midwest
    Operations, Parent's General Counsel for Midwest Operations or the General
    Manager of the Business.

    "Knowledge of Purchaser" means the actual knowledge of the members,
    directors and officers of Purchaser and its Affiliates.

    "Laws" means all laws, statutes, rules, regulations, ordinances and other
    pronouncements having the effect of law of the United States or any state,
    county, city or other political subdivision or of any Governmental or
    Regulatory Authority.

    "Leased Real Property" has the meaning ascribed to it in Section 1.01(a).

    "Lessee Security Deposits" has the meaning ascribed to it in
    Section 1.01(a).

    "Lessor Security Deposits" has the meaning ascribed to it in
    Section 1.02(a).

    <page>"Liabilities" means all Indebtedness, obligations and other
    liabilities of a Person (whether absolute, accrued, contingent, fixed or
    otherwise, or whether due or to become due).

    "Licensed Supplier" means a licensed supplier of Gaming Devices in the State
    of Missouri.

    "Licenses" means all licenses, permits, certificates of authority,
    authorizations, approvals, registrations, franchises and similar consents
    granted or issued by any Governmental or Regulatory Authority.

    "Liens" means any mortgage, pledge, assessment, security interest, lease,
    lien, adverse claim, levy, charge or other encumbrance of any kind, or any
    conditional sale Contract, title retention Contract or other Contract to
    give any of the foregoing.

    "Loss" or "Losses" means any and all damages, fines, penalties,
    deficiencies, losses and expenses (including without limitation interest,
    court costs, reasonable fees of attorneys, accountants and other experts or
    other reasonable expenses of litigation or other proceedings or of any
    claim, default or assessment).

    "Mark" has the meaning ascribed to it in Section 4.06(a).

    "Material Adverse Effect" means any event or circumstance that has or will
    have, or could reasonably be expected to have, a material adverse effect on
    the Business or Condition of the Company after the Closing Date, it being
    understood that in no event shall any of the following shall be deemed by
    itself or by themselves, either individually or in the aggregate, to
    constitute a Material Adverse Effect: (a) a failure by the Company to meet
    internal earnings, revenue or other projections or earnings, revenue or
    other predictions of any analyst, (b) any event, circumstance or market
    condition occurring as a general economic or financial conditions or other
    developments which are not unique to the Company but also is applicable to
    the gaming industry generally, or the Missouri gaming industry in
    particular, or (c) the appointment of a receiver to operate the Business,
    the operation of the Business by such a receiver and the results of
    operations of the Business during such period of operation, the imposition
    of monetary penalties which shall constitute Retained Liabilities, or any
    Permitted Interruption; it being further understood that any cessation of
    operation of the Business other than a Permitted Interruption shall
    conclusively be deemed to be a Material Adverse Effect.

    "Net Current Assets" means for any date of determination the net current
    assets of such Person at such date of determination calculated as set forth
    on Exhibit H attached hereto.

    "NPL" means the National Priorities List under CERCLA.

    "Order" means any writ, judgment, decree, injunction or similar order of any
    Governmental or Regulatory Authority (in each such case whether preliminary
    or final).

    "Owned Real Property" has the meaning ascribed to it in Section 1.01(a).

    "Parent" has the meaning ascribed to it in the forepart of this Agreement.

    <page>"Permitted Interruption" shall mean a cessation of the operation of
    the Business for a period not to exceed fifteen days, provided that during
    such period of interruption the Company shall continue to pay its employees
    pursuant to its compensation policies in effect immediately prior to the
    cessation of operations and for each day of such interruption shall
    compensate employees that receive compensation in the form of tips an
    additional amount equal to the average daily tip compensation received by
    such employees.

    "Permitted Lien" means (i) any Lien for Taxes not yet due or delinquent or
    being contested in good faith by appropriate proceedings for which adequate
    reserves have been established in accordance with GAAP, (ii) any statutory
    Lien arising in the ordinary course of business by operation of Law with
    respect to a Liability that is not yet due or delinquent and (iii) any minor
    imperfection of title, easements of public record or similar Liens which
    individually or in the aggregate with other such Liens would not have a
    Material Adverse Effect.

    "Person" means any natural person, corporation, limited liability company,
    general partnership, limited partnership, proprietorship, other business
    organization, trust, union, association or Governmental or Regulatory
    Authority.

    "Personal Property Leases" has the meaning ascribed to it in
    Section 1.01(a).

    "Plan" means any bonus, incentive compensation, deferred compensation,
    pension, profit sharing, retirement, stock purchase, stock option, stock
    ownership, stock appreciation rights, phantom stock, leave of absence,
    layoff, vacation, day or dependent care, legal services, cafeteria, life,
    health, accident, disability, workers' compensation or other insurance,
    severance, separation or other employee benefit plan, practice, policy or
    arrangement of any kind, whether written or oral, including, without
    limitation, any "employee benefit plan" within the meaning of Section 3(3)
    of ERISA.

    "Prepaid Expenses" has the meaning ascribed to it in Section 1.01(a).

    "Purchase Price" has the meaning ascribed to it in Section 1.03(a).

    "Purchaser" has the meaning ascribed to it in the forepart of this
    Agreement.

    "Purchaser Indemnified Parties" means Purchaser and its officers, directors,
    employees, agents and Affiliates.

    "Real Property" has the meaning ascribed to it in Section 1.01(a).

    "Real Property Leases" has the meaning ascribed to it in Section 1.01(a).

    "Release" means any release, spill, emission, leaking, pumping, injection,
    deposit, disposal, discharge, dispersal, leaching or migration into the
    indoor or outdoor environment.

    "Representatives" has the meaning ascribed to it in Section 4.03.

    "Required Consents" has the meaning ascribed to it in Section 1.08.

    <page>"Resolution Period" means the period ending ninety (90) days following
    receipt by an Indemnified Party of a written notice from an Indemnifying
    Party stating that it disputes all or any portion of a claim set forth in a
    Claim Notice or an Indemnity Notice.

    "Retained Liabilities" has the meaning ascribed to it in Section 1.02(b).

    "Surplus" means the amount, if any, by which Net Current Assets as
    determined in accordance with Section 1.05 is a positive number.

    "Tangible Personal Property" has the meaning ascribed to it in
    Section 1.01(a).

    "Tax Return" means any return, declaration, report, claim for refund, or
    information return or statement relating to Taxes, including any schedule or
    attachment thereto, and including any amendment thereof.

    "Taxes" means (i) any federal, state, local or foreign income, gross
    receipts, license, payroll, employment, excise, severance, stamp,
    occupation, premium, windfall profits, environmental (including taxes under
    Code Sec. 59A), customs duties, capital stock, franchise, profits,
    withholding, social security (or similar), unemployment, disability, real
    property, personal property, sales, use, transfer, registration, value
    added, alternative or add-on minimum, estimated, or other tax of any kind
    whatsoever, including any interest, penalty, or addition thereto, whether
    disputed or not and any expenses incurred in connection with the
    determination, settlement or litigation of any Tax liability and (ii) any
    liability for payment of amounts described in clause (i) above as a result
    of any express or implied agreement to pay or indemnify another Person with
    respect to such amounts or any liability for such amounts, any joint and/or
    several liability for such amounts, and any such amounts for which a Person
    is liable by operation of Law (including but not limited to successor
    liability).

    "Third Party Claim" has the meaning ascribed to it in Section 11.02(a).

    "Transfer Taxes" has the meaning ascribed to it in Section 8.01.

    "Transfer Time" has the meaning ascribed to it in Section 1.04.

    "Transferred Employees" has the meaning ascribed to it in Section 9.01(a).

    "Transferred Intellectual Property" has the meaning ascribed to it in
    Section 1.01(a).

    "Vacation Policy" has the meaning ascribed to it in Section 9.03.

    "Vehicles and Vessels" has the meaning ascribed to it in Section 1.01(a).

    "WARN" means the Worker Adjustment Retraining and Notification Act of 1988.

 2. Construction of Certain Terms and Phrases

. Unless the context of this Agreement otherwise requires, (i) words of any
gender include each other gender; (ii) words

<page>using the singular or plural number also include the plural or singular
number, respectively; (iii) the terms "hereof," "herein," "hereby" and
derivative or similar words refer to this entire Agreement; (iv) the terms
"Article" or "Section" refer to the specified Article or Section of this
Agreement; and (v) the phrase "ordinary course of business" refers to the
business of the Company. Whenever this Agreement refers to a number of days,
such number shall refer to calendar days unless Business Days are specified. All
accounting terms used herein and not expressly defined herein shall have the
meanings given to them under GAAP. Any representation or warranty contained
herein as to the enforceability of a Contract shall be subject to the effect of
any bankruptcy, insolvency, reorganization, moratorium or other similar law
affecting the enforcement of creditors' rights generally and to general
equitable principles (regardless of whether such enforceability is considered in
a proceeding in equity or at Law).



MISCELLANEOUS

 1.  Notices

     . All notices, requests and other communications hereunder must be in
     writing and will be deemed to have been duly given only if delivered
     personally, by facsimile transmission, by registered or certified mail
     (postage prepaid, return receipt requested) or by overnight express courier
     to the parties at the following addresses or facsimile numbers:

     If to Purchaser, to:

     Ameristar Casino St. Charles, Inc.
     3773 Howard Hughes Parkway
     Suite 490 South
     Las Vegas, Nevada 89109
     Attention: Craig H. Neilsen, President & CEO
     Facsimile No. (702) 369-8860

     with copies to:

     Gordon R. Kanofsky, Esq.
     Senior Vice President of Legal Affairs
     Ameristar Casinos, Inc.
     16633 Ventura Boulevard, Suite 1050
     Encino, CA 91436-1864
     Facsimile No. (818) 995-7099

     and

     Gibson, Dunn & Crutcher LLP
     333 South Grand Avenue
     Los Angeles, CA 90071
     Attention: Jonathan K. Layne, Esq.
     Facsimile No. (213) 229-6141

     <page>

     If to the Company, to:

     St. Charles Riverfront Station, Inc.
     c/o Station Casinos, Inc.
     2411 West Sahara Ave.
     Las Vegas, Nevada 89102
     Facsimile No.: (702) 253-2926
     Attn: Scott M Nielson, Esq.

     with copies to:

     Milbank, Tweed, Hadley & McCloy LLP
     601 South Figueroa, Suite 300
     Los Angeles, California 90017
     Facsimile No.: (213) 892-5063
     Attn: Kenneth J. Baronsky, Esq.

     All such notices, requests and other communications will (a) if delivered
     personally to the address as provided in this Section 14.01, be deemed
     given upon delivery, (b) if delivered by facsimile transmission to the
     facsimile number as provided in this Section 14.01, be deemed given upon
     receipt, and (c) if delivered by mail in the manner described above to the
     address as provided in this Section 14.01, be deemed given upon receipt (in
     each case regardless of whether such notice, request or other communication
     is received by any other Person to whom a copy of such notice, request or
     other communication is to be delivered pursuant to this Section 14.01). Any
     party from time to time may change its address, facsimile number or other
     information for the purpose of notices to that party by giving notice
     specifying such change to the other party hereto.

 2.  Entire Agreement

     . This Agreement supersedes all prior discussions and agreements between
     the parties with respect to the subject matter hereof and contains the sole
     and entire agreement between the parties hereto with respect to the subject
     matter hereof.

 3.  Expenses

     . Whether or not the transactions contemplated hereby are consummated,
     Purchaser and the Company each shall pay the costs and expenses incurred by
     such party in connection with the negotiation, execution and closing of
     this Agreement and the transactions contemplated hereby.

 4.  Public Announcements

     . At all times at or before the Closing, the Company and Parent, on the one
     hand, and Purchaser and ACI, on the other, will not issue or make any
     reports, statements or releases to the public or generally to the
     employees, customers, suppliers or other Persons to whom the Company sells
     goods or provides services or with whom the Company otherwise has
     significant business relationships with respect to this Agreement or the
     transactions contemplated hereby without the consent of the other, which
     consent shall not be unreasonably withheld. If either party is unable to
     obtain the approval of its public report, statement or release from the
     other party and such report, statement or release is, in the opinion

     <page>of legal counsel to such party, required by Law in order to discharge
     such party's disclosure obligations, then such party may make or issue the
     legally required report, statement or release and promptly furnish the
     other party with a copy thereof. Purchaser and ACI will obtain the
     Company's prior approval of any press release to be issued immediately
     following execution of this Agreement or the Closing announcing execution
     of this Agreement or the consummation of the transactions contemplated by
     this Agreement, which approval shall not be unreasonably withheld. The
     Company and Parent will obtain Purchaser's prior approval of any press
     release to be issued immediately following execution of this Agreement or
     the Closing announcing this Agreement or the consummation of the
     transactions contemplated by this Agreement.

 5.  Waiver

     . Any term or condition of this Agreement may be waived at any time by the
     party that is entitled to the benefit thereof, but no such waiver shall be
     effective unless set forth in a written instrument duly executed by or on
     behalf of the party waiving such term or condition. No waiver by any party
     of any term or condition of this Agreement, in any one or more instances,
     shall be deemed to be or construed as a waiver of the same or any other
     term or condition of this Agreement on any future occasion. All remedies,
     either under this Agreement or by Law or otherwise afforded, will be
     cumulative and not alternative.

 6.  Amendment

     . Except for amendments, supplements and modifications to the Disclosure
     Schedule by the Company prior to the Closing (which shall be made in
     accordance with the terms and provisions set forth in the definition of the
     term "Disclosure Schedule"), this Agreement may be amended, supplemented or
     modified only by a written instrument duly executed by or on behalf of
     Purchaser, on the one hand, and the Company, on the other hand.

 7.  Confidentiality

     . Each party hereto will hold, and will use its best efforts to cause its
     Affiliates , and in the case of Purchaser, any Person who has provided, or
     who is considering providing, financing to Purchaser to finance all or any
     portion of the Purchase Price, and their respective Representatives to
     hold, in strict confidence from any Person (other than any such Affiliate,
     Person who has provided, or who is considering providing, financing or
     Representative), unless (i) compelled to disclose by judicial or
     administrative process (including, without limitation, in connection with
     obtaining the necessary approvals of this Agreement and the transactions
     contemplated hereby of Governmental or Regulatory Authorities) or by other
     requirements of Law or (ii) disclosed in an Action or Proceeding brought by
     a party hereto in pursuit of its rights or in the exercise of its remedies
     hereunder, all documents and information concerning the other party or any
     of its Affiliates furnished to it by the other party or such other party's
     Representatives in connection with this Agreement or the transactions
     contemplated hereby, except to the extent that such documents or
     information can be shown to have been (a) previously known by the party
     receiving such documents or information, (b) in the public domain (either
     prior to or after the furnishing of such documents or information
     hereunder) through no fault of such receiving party or (c) later acquired
     by the receiving party from another source if the receiving party is not
     aware that such source is under an obligation to another party hereto to
     keep such documents and information confidential; provided that following
     the Closing the foregoing restrictions will not apply to Purchaser's use of
     documents and information concerning the Business, the Assets or the
     Assumed Liabilities furnished by Seller hereunder. In the event the
     transactions contemplated hereby are not consummated, upon the request of
     the

     <page>other party, each party hereto will, and will cause its Affiliates,
     any Person who has provided, or who is considering providing, financing to
     such party and their respective Representatives to, promptly (and in no
     event later than five (5) Business Days after such request) redeliver or
     cause to be redelivered all copies of documents and information furnished
     by the other party in connection with this Agreement or the transactions
     contemplated hereby and destroy or cause to be destroyed all notes,
     memoranda, summaries, analyses, compilations and other writings related
     thereto or based thereon prepared by the party furnished such documents and
     information or its Representatives.

 8.  No Third Party Beneficiary

     . The terms and provisions of this Agreement are intended solely for the
     benefit of each party hereto and their respective successors or permitted
     assigns, and it is not the intention of the parties to confer third-party
     beneficiary rights upon any other Person other than any Person entitled to
     indemnity pursuant to Article XI hereof.

 9.  No Assignment; Binding Effect

     . Neither this Agreement nor any right, interest or obligation hereunder
     may be assigned by any party hereto without the prior written consent of
     the other party hereto and any attempt to do so will be void, except (a)
     for assignments and transfers by operation of Law and (b) that Purchaser
     may assign any or all of its rights, interests and obligations hereunder
     (including, without limitation, its rights under Article XI) to (i) a
     wholly-owned subsidiary, provided that any such subsidiary agrees in
     writing to be bound by all of the terms, conditions and provisions
     contained herein and Purchaser remains liable for its obligations under
     this Agreement, (ii) any post-Closing purchaser of the Business or a
     substantial part of the Assets or (iii) any financial institution or other
     entity providing purchase money or other financing to Purchaser from time
     to time as collateral security for such financing. Subject to the preceding
     sentence, this Agreement is binding upon, inures to the benefit of and is
     enforceable by the parties hereto and their respective successors and
     assigns.

 10. Headings

     . The headings used in this Agreement have been inserted for convenience of
     reference only and do not define or limit the provisions hereof.

 11. Invalid Provisions

     . If any provision of this Agreement is held to be illegal, invalid or
     unenforceable under any present or future Law, and if the rights or
     obligations of any party hereto under this Agreement will not be materially
     and adversely affected thereby, (a) such provision will be fully severable,
     (b) this Agreement will be construed and enforced as if such illegal,
     invalid or unenforceable provision had never comprised a part hereof, and
     (c) the remaining provisions of this Agreement will remain in full force
     and effect and will not be affected by the illegal, invalid or
     unenforceable provision or by its severance herefrom.

 12. Consent to Jurisdiction and Venue

     . Each party hereby irrevocably submits to the exclusive jurisdiction of
     the United States District Court for the District of Nevada or any court of
     the State of Nevada located in Clark County in any action, suit or
     proceeding arising out of or relating to this Agreement or any of the
     transactions contemplated hereby, and agrees that any such action, suit or
     proceeding shall be brought only in such court; provided, however, that
     such consent to jurisdiction is solely for the purpose referred to in this
     Section 14.12 and shall not be deemed to be a general submission to the
     jurisdiction of said courts or in

     <page>the State of Nevada other than for such purpose. Each party hereby
     irrevocably waives, to the fullest extent permitted by Law, any objection
     that it may now or hereafter have to the laying of the venue of any such
     action, suit or proceeding brought in such a court. Each party further
     irrevocably waives and agrees not to plead or claim that any such action,
     suit or proceeding brought in such a court has been brought in an
     inconvenient forum.

 13. Governing Law

     . This Agreement shall be governed by and construed in accordance with the
     Laws of the State of Nevada applicable to a Contract executed and performed
     in such State, without giving effect to the conflicts of laws principles
     thereof.

 14. Attorney's Fees

     . In the event of a dispute between the parties hereto relating to this
     Agreement, the prevailing party to such dispute will be entitled to recover
     its reasonable attorneys fees and other costs and expenses relating to such
     dispute from the non-prevailing party.

 15. Time of the Essence

     . Time is of the essence in performing covenants and agreements hereunder.

 16. Counterparts

. This Agreement may be executed in any number of counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.



GUARANTEES

 1. Guarantee of the Company's Obligations

    . Parent hereby, to the fullest extent permitted by applicable law,
    irrevocably and unconditionally guarantees (the "Parent Guarantee") to
    Purchaser and its successors and assigns the prompt performance and payment
    in full when due of all obligations of the Company to Purchaser under this
    Agreement and hereby agrees to take all reasonably necessary action as the
    sole shareholder of the Company to cause the Company to perform its
    obligations hereunder.

 2. Guarantee of Purchaser's Obligations

. ACI hereby, to the fullest extent permitted by applicable law, irrevocably and
unconditionally guarantees (the "ACI Guarantee") to the Company and its
successors and assigns the prompt performance and payment in full when due of
all obligations of Purchaser to the Company under this Agreement and hereby
agrees to take all reasonably necessary action as the sole shareholder of
Purchaser to cause Purchaser to perform its obligations under this Agreement.

<page>THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE
ENFORCED BY THE PARTIES

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officer or trustee, as applicable, of each party hereto as of
the date first above written.

"PURCHASER"


AMERISTAR CASINO ST. CHARLES, INC.,
a Missouri corporation



By: /s/ Thomas M. Steinbauer
Name: Thomas M. Steinbauer
Title: Vice President

"THE COMPANY"



ST. CHARLES RIVERFRONT STATION, INC., a Missouri corporation



By: /s/ Glenn C. Christenson
Name:
Title:

"PARENT"



STATION CASINOS, INC.,
a Nevada corporation



By: /s/ Glenn C. Christenson
Name:
Title:

<page>"ACI"


AMERISTAR CASINOS, INC.,
a Nevada corporation



By: /s/ Thomas M. Steinbauer
Name: Thomas M. Steinbauer
Title: Senior Vice President
and Chief Financial Officer